Exhibit 10.17

 

AMENDMENT TO ACQUISITION AGREEMENT AND PLAN OF MERGER

 

This Amendment to Acquisition Agreement and Plan of Merger ( “Amendment”) dated
this 11 day of December, 2001 is entered into by and among The Quarles Agency,
Inc. (“QA”) a Oklahoma corporation, TeamBank, N.A. (“TBNA”); a national
association; TeamBank, N.A. Financial Subsidiary, Inc. ( “TBFS”) and the
individual stockholders of QA, C. Gene Quarles, an individual, Clint Quarles,
and individual and Robin Buerge, an individual (who are collectively sometimes
referred to hereinafter as the “Stockholders”.

 

WHEREAS, QA, TBNA, TBFS and Stockholders entered into an Acquisition Agreement
and Plan of Merger dated as of December 11, 2002 (the “Merger Agreement”); and

 

WHEREAS, the parties desire to amend the Merger Agreement;

 

WHEREAS, the Boards of Directors of TBNA, TBFS and QA and the Stockholders have
determined that it is advisable that TBNA acquire the common stock of QA
directly from the Stockholders instead of acquiring such stock as part of the
merger transaction contemplated by the Merger Agreement; and

 

WHEREAS, following the purchase of such stock from the Stockholders TBNA shall
be the sole stockholder of QA and QA shall continue to operate as a wholly owned
financial subsidiary of TBNA its insurance agency business under the name of The
Quarles Agency, Inc. or such other name as TBNA may select, and QA shall
thereafter continue to be governed by the laws of the State of Oklahoma; and

 

WHEREAS, the proposed Amendment is being made by the respective boards of
directors and officers of QA, TBNA and TBFS and approved by the Stockholders
prior to the closing of said purchase of stock by TBNA; and

 

WHEREAS, the proposed Amendment does not: (a) alter or change the method of
calculation of cash which is to be transferred or paid to QA stockholders
hereunder; (b) alter or change any term of the articles of incorporation of QA;
(c) alter or change any of the terms and conditions of the prior Merger
Agreement in any manner which will adversely affect the Stockholders or the
stockholders of TBNA or TBFS.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Merger Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree to amend the Merger Agreement as follows:

 

1.                                       Instead of merging QA into TBFS, TBNA
shall purchase all of the common stock of QA from the Stockholders at closing in
the same manner and for the same consideration as the Stockholders were to
receive for the surrender of their stock in the previous merger transaction as
set forth in the Merger Agreement. Thereafter TBNA shall

 

--------------------------------------------------------------------------------


 

be the sole stockholder of QA. Following the closing, QA shall continue to exist
as a wholly owned financial subsidiary of TBNA which shall be the sole
stockholder of QA.

 

2.                                       Consistent with the revisions provided
for in paragraph 1 above, SECTION 1.1 of Article I THE MERGER PLAN in the Merger
Agreement shall be deleted in its entirety and the following shall be
substituted therefore:

 

ARTICLE I

THE PURCHASE OF COMMON STOCK OF QA

 

SECTION 1.1 Purchase of Stock. Subject to the terms and conditions of this
Amendment, including the requisite governmental and regulatory approvals; at the
closing, TBNA agrees to purchase from Stockholders, and Stockholders agree to
sell to TBNA, all (but not less than all) of the issued and outstanding shares
of the common stock of QA for the consideration specified below in ARTICLE II.
The Stockholders represent that, by acquiring such common stock, and by entering
into the other transactions described herein, TBNA will acquire beneficial
ownership of all of the property of QA, including intellectual property,
specifically the right to the names “The Quarles Agency” and “The Quarles
Group”, address, telephone number, e-mail addresses, web site, etc., and all
other assets and properties used in connection with the conduct of business by
QA, including, without limitation, the assets listed on any schedule attached to
the original form of the Merger Agreement.

 

SECTION 1.2 Further Assurances. If at any time after the closing, QA shall
consider it advisable that any further conveyances, agreements, documents,
instruments or assurances of law or any other actions or things are necessary or
desirable to vest, perfect, confirm, or record in QA the title to any property
or rights, privileges, powers, or franchises of QA, the then officers of QA
shall and will be authorized to, execute and deliver any and all proper
conveyances, agreements, documents, instruments, and assurances of law and do
all things necessary or proper to vest, perfect, or confirm title to such
property, rights, privileges, powers and franchises in QA and otherwise to carry
out the provisions of this Amendment and the Merger Agreement as amended herein.

 

SECTION 1.3 Governing Law. The laws which are to govern this transaction and the
amended agreement are the laws of the State of Oklahoma.

 

3.                                       Article II STATUS AND CONVERSION OF
SHARES in the Merger Agreement shall be deleted in its entirety and the
following shall be substituted therefore:

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

PURCHASE PRICE

 

In consideration of the transfer to TBNA of the stock held by Stockholders at
closing TBNA shall purchase said shares from the Stockholders as set forth in
this Article.

 

SECTION 2.1 Purchase Price. The purchase price shall be the total sum of Seven
Million Dollars (“Purchase Price”) to be paid as follows:

 

(a)                                  Covenants Not to Compete. One Hundred Fifty
Thousand Dollars ($150,000) of the Purchase Price shall be paid at the closing
to C. Gene Quarles, Robin Buerge and Clint Quarles, prorated based upon their
respective ownership of QA Shares as and for the execution of their respective
covenants not to compete as set forth in Section 8.5 below.

 

(b)                                 Cash at Closing. Five Million Dollars
($5,000,000) of the Purchase Price shall be paid at closing to C. Gene Quarles,
Robin Buerge and Clint Quarles prorated based upon their respective ownership of
QA Shares in payment for their respective QA Shares.

 

(c)                                  Purchase of Insurance. Simultaneously with
the payment of the cash at closing described in subparagraph 2.1 (b), C. Gene
Quarles and Robin Buerge shall purchase from QA, their respective interests in
those certain Split-Dollar life insurance agreements currently owned by QA or in
which QA holds a collateral assignment in the amount recorded or accrued on the
books of QA at the closing (currently the value is $1,272,032.48 with
$1,105,352.48 attributable to C. Gene Quarles and $166,680.00 attributable to
Robin Buerge). Such payment shall be made in cash or certified funds and
thereafter QA shall release its rights in said Split-Dollar life insurance
agreements and shall take such steps as are reasonably necessary to release QA’s
interest in such insurance agreements to C. Gene Quarles and Robin Buerge. In
the event that the payment actually made at closing should prove to be incorrect
for any reason, the parties agree that an appropriate adjustment shall be made
by payment from one party to the other within sixty (60) days of closing.

 

(d).                              Assignment of Life Insurance Policies.
Simultaneously with the payment of cash at closing described in subparagraph 2.1
(b), C. Gene Quarles and Robin Buerge shall make the assignments as required in
this subparagraph. C. Gene Quarles shall cause his “New York Life” life
insurance policy to be partially assigned to QA in the amount of One Million
Dollars ($1,000,000) for a period not to exceed five years from date of closing.
QA agrees thereafter to reimburse Gene Quarles for as long as said partial
assignment is held by QA, the cost of said $1,000,000 portion assigned to QA as
said cost may be determined by the lowest cost

 

3

--------------------------------------------------------------------------------


 

available in the marketplace of a $1,000,000 standard rated term life insurance
policy. In the event of the death of C. Gene Quarles during the period the
assignment remains in place, QA shall be entitled to the proceeds of such
assigned policy as its sole and separate property and thereafter all obligations
of QA with respect to such assigned policy shall be terminated and held for
naught. At the end of such five year period, or earlier at the option of QA, QA
shall assign back to C. Gene Quarles such partially assigned life insurance and,
thereafter, QA shall have no further interest in said life insurance policy.
Robin Buerge shall cause his existing term life insurance to be assigned to QA
in the amount of One Million Dollars $1,000,000.00 with all premiums accruing
after said assignment on said assigned life insurance to be paid by QA. From and
after said assignment by Robin Buerge, QA shall hold and exercise all ownership
rights to said assigned policy.

 

(e)                                  Annual Contingent Payment. The balance of
the Purchase Price of ONE MILLION EIGHT HUNDRED FIFTY THOUSAND DOLLARS
($1,850,000.00) plus interest thereon at the Prime Rate published in the Wall
Street Journal minus one percent (1%), as adjusted or determined annually with
respect to such rate as published in the first publication of each calendar year
hereafter, shall be paid in annual contingent payments as follows:

 

If the QA’s post-closing revenues from all insurance commissions, fees and
contingencies (determined in accordance with generally accepted accounting
principles) for the fiscal years ending 2003 and 2004 are FOUR MILLION DOLLARS
($4,000,000.00) or more per fiscal year, excluding commission income derived
from post-closing insurance premiums paid by TBNA and/or its parent company or
any subsidiaries, (hereinafter “Revenue Target”), the sum of $925,000.00 plus
accrued and unpaid interest thereon per year shall be paid within 45 days of the
close of each fiscal year to the Stockholders pro rata based upon their
respective ownership of QA Shares. In the event the post-closing Revenue Target
is not attained for either 2003 or 2004 or both, the Annual Contingent Payment
to the Stockholders shall be reduced on a pro-rata basis and calculated as shown
in the example attached to the original Merger Agreement and marked Schedule 2.3
(e).

 

Provided, however, in the event the full amount of the annual contingent payment
in the sum of $925,000.00 per year was not received by the Stockholders in
either 2003 or 2004, the unearned portion of either or both of said annual
contingent payments may be earned by QA reaching the Revenue Target on or before
the end of the QA’s fiscal year in 2006. In the event the full amount of
$1,850,000.00 in annual contingent payments has not been paid to the
Stockholders on or before the end of fiscal year 2006, no additional contingent
payment shall be made and all

 

4

--------------------------------------------------------------------------------


 

sums described as annual contingent payments shall be deemed to be satisfied. It
is contemplated that QA’s fiscal year end will change to December 31 following
the closing. The payment of the contingent payments to be paid as described in
this subparagraph shall be guaranteed by TBNA in the form set forth in the
schedule attached to the original Merger Agreement and marked Schedule 2.3 (e)
(2) except that such form shall be adjusted to conform to this Amendment.

 

Provided, further, if any Stockholder should pass away prior to the payment of
any contingent payment which may become due hereunder, such payment, when due,
shall be paid to his estate.

 

Provided further, notwithstanding any other provisions herein to the contrary,
the duty and obligation of QA to pay the balance of the Purchase Price in the
Annual Contingent Payments for any one fiscal year described herein shall
terminate, and no such Annual Contingent Payment shall be made in such fiscal
year, if QA’s post-closing revenues from all commission income, fees and
contingencies (determined in accordance with generally accepted accounting
principles), excluding commission income derived from post-closing insurance
premiums paid by TBNA and/or its parent company or any subsidiaries, is THREE
MILLION DOLLARS ($3,000,000.00) or less, hereinafter referred to as the “Revenue
Floor”. If such revenues do not exceed the Revenue Floor in two fiscal years,
any and all obligation of QA to pay any part of the remaining Purchase Price
through Annual Contingent Payments is terminated. An example of the calculation
showing the effect of the Revenue Floor upon the Annual Contingent Payments is
shown in Example B on Schedule 2.3(e). TBFS as the sole stockholder of QA and
TBNA as the parent company of TBFS shall take no steps which may wrongfully
impair QA’s ability to produce revenues during the time in which the Annual
Contingent Payments may be earned. Management of QA shall act in good faith with
respect to the production of revenue during any time period in which the Annual
Contingent Payments may be earned.

 

Provided, further, notwithstanding any other provisions herein to the contrary,
the balance of the Purchase Price to be paid in the Annual Contingent Payments
described herein shall be subject to QA’s right to offset against or to deduct
from any earned Annual Contingent Payments a sum in the amount of any material
undisclosed liabilities of QA and any judgment for punitive damages resulting
from the case of “Sims, et al v. Independent School District No. 1, Tulsa
County, Oklahoma and The Quarles Agency, Inc., District Court of Tulsa County,
Case No. CJ-99-02148 which may be identified within two (2) years of the
closing. For purposes of this subparagraph the term “material” shall mean
undisclosed liabilities which exceed TWENTY FIVE THOUSAND DOLLARS ($25,000.00)
in the aggregate. Provided, however, said offset or

 

5

--------------------------------------------------------------------------------


 

deduction shall not exceed a total of FIVE HUNDRED THOUSAND DOLLARS
($500,000.00).

 

The terms and provisions of this section 2.1 shall survive the closing of this
stock purchase transaction.

 

SECTION 2.2 Authorized Shares. At the closing, there shall have been no change
in the number of authorized shares of QA.

 

SECTION 2.3 Stockholder Objections to this transaction. All written objections
to this transaction shall be subject to and determined by the requirements of
Oklahoma law. TBNA, TBFS and QA agree that prior to the Effective Time no
corporation will, without the express written consent of the other corporations,
voluntarily make any payment with respect to, or settle or offer to settle any
such objection. Any stockholder of QA who objects to the merger and who becomes
entitled to any statutory right for payment for his shares of stock shall
receive payment from TBFS (but only after the amount thereof shall have been
agreed upon or finally determined pursuant to said statute) and after payment
thereof, said shares shall be canceled.

 

4.                                       All references in the Merger Agreement
to Effective Time shall be amended to read “closing”. All references in the
Merger Agreement to Surviving Corporation shall be amended to read “QA”. All
references in the Merger Agreement to Cash Consideration shall be amended to
read “Purchase Price”. All references in the Merger Agreement to the merger
transaction shall be amended in form and substance to describe the purchase of
stock from the Stockholders as provided for in this Amendment.

 

5.                                       This Amendment is being made pursuant
to the authority provided in ARTICLE X, the Merger Agreement and may be executed
in several counterparts, and by the parties on separate counterparts, and all
such counterparts, when so executed and delivered, shall constitute but one and
the same agreement. The execution of this Amendment may be shown by the
facsimile signature of any person so long as such facsimile signature is
delivered by any party to this Amendment to any other party to this Amendment.
The consent of the Shareholders to this Amendment is a waiver of any right on
their part of any objection to this Amendment and shall constitute a
ratification of the terms and conditions of this Amendment.

 

IN WITNESS WHEREOF the parties have executed this Amendment as of the date first
written above.

 

6

--------------------------------------------------------------------------------


 

TEAMBANK, N.A.

 

THE QUARLES AGENCY, INC.

 

 

 

 

 

 

 

 

 

Robert J. Weatherbie

 

Robin Buerge

Chairman

 

President

 

 

TEAMBANK, N. A. FINANCIAL

SUBSIDIARY, INC.

 

 

Robert J. Weatherbie

Chairman

 

 

STOCKHOLDERS

 

 

 

 

DATE:

C. Gene Quarles, Individually

 

 

 

 

 

 

 

 

 

 

DATE:

Clint Quarles, Individually

 

 

 

 

 

 

 

 

 

 

DATE:

Robin Buerge, Individually

 

 

 

7

--------------------------------------------------------------------------------


 

STATE OF KANSAS, COUNTY OF MIAMI, SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Robert J. Weatherbie, Chairman of TeamBank, N.A. who is personally
known to me to be the same person who executed the foregoing instrument of
writing, and he duly acknowledged the execution of the same, and declared that
he executed this Amendment to the Merger Agreement on behalf of the corporation
pursuant to the authority granted him by the Board of Directors.

 

IN TESTIMONY WHEREOF, I hereunto subscribe my name and affix my official seal
this                 day of December, 2002.

 

 

Notary Public

 

My appointment expires:

 

 

STATE OF KANSAS, COUNTY OF MIAMI, SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Robert J. Weatherbie, Chairman of TeamBank, N.A. Financial
Subsidiary, Inc. who is personally known to me to be the same person who
executed the foregoing instrument of writing, and he duly acknowledged the
execution of the same, and declared that he executed this Amendment to the
Merger Agreement on behalf of the corporation pursuant to the authority granted
them by the Board of Directors.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this                  day of December, 2002.

 

 

Notary Public

 

My appointment expires:

 

8

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA, COUNTY OF TULSA, SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Robin Buerge, President of The Quarles Agency, Inc., who is
personally known to me to be the same person who executed the foregoing
instrument of writing, and he duly acknowledged the execution of the same, and
declared that he executed this Amendment to the Merger Agreement on behalf of
the corporation pursuant to the authority granted him by the Board of Directors.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this             day of December, 2002.

 

 

Notary Public

 

My appointment expires:

 

 

STATE OF OKLAHOMA, COUNTY OF TULSA, SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, C. Gene Quarles who is personally known to me to be the same person
who executed the foregoing instrument of writing.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this               day of December, 2002.

 

 

Notary Public

 

My appointment expires:

 

9

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA, COUNTY OF TULSA, SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Clint Quarles who is personally known to me to be the same person who
executed the foregoing instrument of writing.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this                day of December, 2002.

 

 

Notary Public

 

My appointment expires:

 

 

STATE OF OKLAHOMA, COUNTY OF TULSA, SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Robin Buerge who is personally known to me to be the same person who
executed the foregoing instrument of writing.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this                    day of December, 2002.

 

 

Notary Public

 

My appointment expires:

 

 

ACQUISITION AGREEMENT AND PLAN OF MERGER

 

THIS ACQUISITION AGREEMENT AND PLAN OF MERGER (hereinafter referred to as
“Merger Agreement”), is entered into this                    day of December,
2002, by and among TEAMBANK, N.A. (TBNA); a national association and TEAMBANK,
N.A. FINANCIAL SUBSIDIARY, INC., a Oklahoma corporation (TBFS), and THE QUARLES
AGENCY, INC., a Oklahoma corporation, (QA) and the individual stockholders of
QA, C. Gene Quarles, an individual, Clint Quarles, an individual, Robin Buerge,
an individual

 

10

--------------------------------------------------------------------------------


 

(who are collectively sometimes referred to hereinafter as the “Stockholders”).

 

RECITALS

 

WHEREAS, TBNA is a duly organized and existing national association; and

 

WHEREAS, TBFS is a corporation duly organized (or to be organized) and existing
under the laws of the State of Oklahoma; and

 

WHEREAS, QA is a corporation duly organized and existing under the laws of the
State of Oklahoma; and

 

WHEREAS, all of the validly issued and outstanding common stock of QA is held by
the following:

 

C. Gene Quarles

 

35,500 shares;

 

 

 

Clint Quarles

 

14,500 shares;

 

 

 

Robin Buerge

 

50,000 shares; and

 

WHEREAS, QA is an independent insurance agency engaged in the business of
soliciting the sale of insurance products of any type and is located at 5810
East Skelly Drive, Tulsa, Oklahoma 74135; and

 

WHEREAS, TBFS is or will be a financial subsidiary wholly-owned by TBNA and
organized for business purposes including the facilitation of the acquisition of
QA by TBNA through a merger of QA into TBFS; and

 

WHEREAS, the Boards of Directors of TBNA, TBFS and QA have determined that it is
advisable for the general welfare and best interest of said corporations and
their respective stockholders that TBFS and QA merge as provided for in this
Merger Agreement and in accordance with the applicable provisions of the laws of
the State of Oklahoma; and

 

WHEREAS, The respective Boards of Directors of TBNA, TBFS and QA have, by
resolutions, approved and authorized the execution and delivery of the Merger
Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, warranties
and representations set forth herein and subject to the satisfaction of the
terms and conditions set forth herein, and intending to be legally bound hereby;
TBNA, TBFS, QA and Stockholders agree as follows:

 

11

--------------------------------------------------------------------------------


 

ARTICLE I

THE MERGER PLAN

 

SECTION 1.1 Plan of Merger. Subject to the terms and conditions of this Merger
Agreement, including the requisite governmental, regulatory and stockholder
approvals; at the Effective Time, the acquisition of QA by TBFS will be carried
out in the following manner:

 

a.                                       TBFS and QA will each cooperate in the
preparation of such applications, statements or materials as may be required to
be furnished to the stockholders of QA or filed or submitted to appropriate
governmental or regulatory agencies in connection with the merger and with the
solicitation of the approval by the stockholders of QA in respect thereof and
TBNA, the sole stockholder of TBFS, agrees to vote all of its shares of capital
stock of TBFS in favor of this Merger Agreement.

 

b.                                      At the Effective Time as defined in
Section 1.2, QA shall merge with and into TBFS. As a result of the merger at the
Effective Time, the outstanding shares of the capital stock of QA shall be
surrendered and canceled as provided herein and the surviving corporation shall
be known as Quarles Team Agency, Inc., or such other name as TBFS may select,
and shall continue to be governed by the Laws of the State of Oklahoma and shall
be properly authorized to do business in the State of Oklahoma and comply with
all applicable insurance agency laws and regulations (sometimes hereinafter
referred to as the “Surviving Corporation”). After the merger, TBNA will hold
one-hundred percent (100%) of the capital stock of the Surviving Corporation
which shall be a financial subsidiary of TBNA. As a result of the merger the
stockholders of QA shall be entitled to receive cash consideration as provided
for herein.

 

SECTION 1.2 Effective Time. The consummation of the merger, the delivery of the
certificates and other documents called for by this Merger Agreement, and the
consummation of all other transactions contemplated by this Merger Agreement
(the “Effective Time”) shall take place at a location to be agreed upon by the
parties, on a date that shall not be later than December 31, 2002, subject to
the receipt of any required regulatory or licensure approval, if any shall be
required, including the expiration of any applicable waiting period(s) required
to effect the merger. The Effective Time may be extended from time to time by
mutual written agreement of the parties. The parties agree that they shall exert
their reasonable best efforts to cause the Effective Time to be on or before
December 31, 2002. The Effective Time may sometimes hereinafter be referred to
and shall be synonymous with “closing”.

 

SECTION 1.3 Surviving Corporation, Articles of Incorporation and Bylaws. At the
Effective Time, the Surviving Corporation shall be known as Quarles Team Agency,
Inc. or such other name as may be selected by TBFS. The Articles of
Incorporation and Bylaws of QA in effect immediately prior to the Effective Date
shall continue in full force and effect until otherwise amended or repealed.

 

SECTION 1.4 Filing of Merger Articles. The merger shall be documented by the
filing of Merger Articles with the Oklahoma Secretary of State pursuant to Okla.
Stat. 2001 Sec. 1090.2.

 

12

--------------------------------------------------------------------------------


 

SECTION 1.5 Officers and Directors. The directors and officers of QA in office
immediately prior to the Effective Time, together with such additional persons
as may thereafter be elected, shall serve as the directors and officers of the
Surviving Corporation from and after the Effective Time in accordance with the
Bylaws of the Surviving Corporation then existing or as amended and restated as
of the Effective Time and said directors and officers shall continue to serve as
the directors and officers of the Surviving Corporation until the next annual
meeting or until such time as their successors have been elected and have
qualified or until officers have been replaced by the President of the Surviving
Corporation.

 

SECTION 1.6 Effect of Merger. At the Effective Time of the merger, the Surviving
Corporation shall succeed to, without other transfer, and shall possess and
enjoy, all the rights, privileges, immunities, powers and franchises, both of a
public and a private nature, and be subject to all the restrictions,
disabilities and duties of TBFS and QA. All property, real, personal and mixed,
and all debts due to either TBFS or QA on whatever account, for stock as well as
for all other things in action or belonging to TBFS and QA, shall be vested in
the Surviving Corporation, and all and every other interest shall be thereafter
as effectually the property of the Surviving Corporation, as they were of TBFS
and QA, and the title to any real estate vested by deed or otherwise in either
TBFS or QA shall not revert or be in any way impaired by reason of the merger;
provided, however, that all rights of creditors and all liens upon any property
of either TBFS or QA shall be preserved unimpaired, limited in lien to the
property affected by such liens at the Effective Time of the merger, and all
debts, liabilities and duties of said TBFS and QA, respectively shall
thenceforth attach to the Surviving Corporation and may be enforced against it
to the same extent as if said debts, liabilities and duties has been incurred or
contracted by the Surviving Corporation. Any existing claim, action or
proceeding, whether civil, criminal or administrative by or against either TBFS
or QA may be prosecuted to judgment or decree as if this merger had not taken
place, or the Surviving Corporation, may be substituted in such action or
proceeding.

 

13

--------------------------------------------------------------------------------


 

SECTION 1.7 Further Assurances. If at any time after the Effective Time, the
Surviving Corporation shall consider it advisable that any further conveyances,
agreements, documents, instruments or assurances of law or any other actions or
things are necessary or desirable to vest, perfect, confirm, or record in the
Surviving Corporation the title to any property or rights, privileges, powers,
or franchises of QA, the Board of Directors and officers of the Surviving
Corporation, shall and will be authorized to, execute and deliver in the name on
behalf of QA or otherwise, any and all proper conveyances, agreements,
documents, instruments, and assurances of law and do all things necessary or
proper to vest, perfect, or confirm title to such property, rights, privileges,
powers and franchises in the Surviving Corporation, and otherwise to carry out
the provisions of this Agreement.

 

SECTION 1.8 Governing Law. The laws which are to govern this Merger Agreement
and the Surviving Corporation are the laws of the State of Oklahoma.

 

ARTICLE II

STATUS AND CONVERSION OF SHARES

 

The mode of carrying into effect the merger provided in this Merger Agreement,
and the manner and basis of converting the shares of QA stock into shares of the
Surviving Corporation stock are as follows:

 

At the Effective Time by virtue of the merger and without any action on the part
of the holders thereof:

 

SECTION 2.1 Exchange and Surrender of QA’s Common Stock for Cash or Certified
Funds. At the Effective Time TBFS shall deliver to the Stockholders an amount of
cash or certified funds in accordance with the provisions of Section 2.3 of the
Merger Agreement. After the Effective Time, each outstanding certificate which,
theretofore represented shares of QA common stock shall be exchanged and
surrendered in accordance with this Merger Agreement for such cash or certified
funds.

 

SECTION 2.2 QA’s Common Stock. At and after the Effective Time, each holder of a
certificate or certificates representing shares of QA common stock, upon
presentation and surrender of such certificate or certificates, shall be
entitled to receive the consideration provided for herein, except that holders
of those shares as to which dissenters’ rights shall have been asserted and
perfected pursuant to Oklahoma Law shall not receive the consideration provided
for herein, but shall represent only such dissenters’ rights. Until so presented
and surrendered, each certificate or certificates which represented issued and
outstanding shares of QA common stock at the Effective Time shall be deemed for
all purposes to evidence the right to receive the consideration as determined in
accordance with Section 2.3 of the Merger Agreement. If certificates
representing shares of QA common stock have been lost, stolen, mutilated, or
destroyed, TBFS shall require the submission of a bond in lieu of such
certificate. At the Effective

 

14

--------------------------------------------------------------------------------


 

Time, the stock transfer books of QA shall be closed and no transfer of QA
common stock shall thereafter be made, except as provided for herein.

 

SECTION 2.3 Cash Consideration. The cash consideration shall be the total sum of
Seven Million Dollars (“Cash Consideration”) to be paid as follows:

 

(a)                                  Covenants Not to Compete. One Hundred Fifty
Thousand Dollars ($150,000) of the Cash Consideration shall be paid at the
closing to C. Gene Quarles, Robin Buerge and Clint Quarles, prorated based upon
their respective ownership of QA Shares as and for the execution of their
respective covenants not to compete as set forth in Section 8.5 below.

 

(b)                                 Cash at Closing. Five Million Dollars
($5,000,000) of the Cash Consideration shall be paid at closing to C. Gene
Quarles, Robin Buerge and Clint Quarles prorated based upon their respective
ownership of QA Shares in payment for the surrender of their respective QA
Shares.

 

(c)                                  Purchase of Insurance. Simultaneously with
the payment of the cash at closing described in subparagraph 2.3 (b), C. Gene
Quarles and Robin Buerge shall purchase from the Surviving Corporation, their
respective interests in those certain Split-Dollar life insurance agreements
currently owned by QA in the amount recorded or accrued on the books of QA at
the Effective Time (currently the value is $1,272,032.48 with $1,105,352.48
attributable to C. Gene Quarles and $166,680.00 attributable to Robin Buerge).
Such payment shall be made in cash or certified funds and thereafter the
Surviving Corporation shall release its rights in said Split-Dollar life
insurance agreements and shall take such steps as are reasonably necessary to
release QA’s interest in such insurance agreements to C. Gene Quarles and Robin
Buerge. In the event that the payment actually made at closing should prove to
be incorrect for any reason, the parties agree that an appropriate adjustment
shall be made by payment from one party to the other within sixty (60) days of
the Effective Time.

 

(d).                              Assignment of Life Insurance Policies.
Simultaneously with the payment of cash at closing described in subparagraph 2.3
(b), C. Gene Quarles and Robin Buerge shall make the assignments as required in
this subparagraph. C. Gene Quarles shall cause his “New York Life” life
insurance policy to be partially assigned to the Surviving Corporation in the
amount of One Million Dollars ($1,000,000) for a period not to exceed five years
from date of closing. The Surviving Corporation agrees thereafter to reimburse
Gene Quarles for as long as said partial assignment is held by the Surviving
Corporation, the cost of said $1,000,000 portion assigned to the Surviving
Corporation as said cost may be determined by the lowest cost available in the
marketplace of a $1,000,000 standard rated term life insurance policy. In the
event of the death of C. Gene Quarles during the period the assignment remains
in place, the Surviving Corporation shall be entitled to the proceeds of such
assigned policy as its sole and

 

15

--------------------------------------------------------------------------------


 

separate property and thereafter all obligations of the Surviving Corporation
with respect to such assigned policy shall be terminated and held for naught. At
the end of such five year period, or earlier at the option of the Surviving
Corporation, the Surviving Corporation shall assign back to C. Gene Quarles such
partially assigned life insurance and, thereafter, the Surviving Corporation
shall have no further interest in said life insurance policy. Robin Buerge shall
cause his existing term life insurance to be assigned to the Surviving
Corporation in the amount of One Million Dollars $1,000,000.00 with all premiums
accruing after said assignment on said assigned life insurance to be paid by the
Surviving Corporation. From and after said assignment by Robin Buerge the
Surviving Corporation shall hold and exercise all ownership rights to said
assigned policy.

 

(e)                                  Annual Contingent Payment. The balance of
the Cash Consideration of ONE MILLION EIGHT HUNDRED FIFTY THOUSAND DOLLARS
($1,850,000.00) plus interest thereon at the Prime Rate published in the Wall
Street Journal minus one percent (1%), as adjusted or determined annually with
respect to such rate as published in the first publication of each calendar year
hereafter, shall be paid in annual contingent payments as follows:

 

If the Surviving Corporation’s post-closing revenues from all insurance
commissions, fees and contingencies (determined in accordance with generally
accepted accounting principles) for the fiscal years ending 2003 and 2004 are
FOUR MILLION DOLLARS ($4,000,000.00) or more per fiscal year, excluding
commission income derived from post-closing insurance premiums paid by TBNA
and/or its parent company or any subsidiaries, (hereinafter “Revenue Target”),
the sum of $925,000.00 plus accrued and unpaid interest thereon per year shall
be paid within 45 days of the close of each fiscal year to the Stockholders pro
rata based upon their respective ownership of QA Shares. In the event the
post-closing Revenue Target is not attained for either 2003 or 2004 or both, the
Annual Contingent Payment to the Stockholders shall be reduced on a pro-rata
basis and calculated as shown in the example attached hereto and marked Schedule
2.3 (e).

 

Provided, however, in the event the full amount of the annual contingent payment
in the sum of $925,000.00 per year was not received by the Stockholders in
either 2003 or 2004, the unearned portion of either or both of said annual
contingent payments may be earned by the Surviving Corporation reaching the
Revenue Target on or before the end of the Surviving Corporation’s fiscal year
in 2006. In the event the full amount of $1,850,000.00 in annual contingent
payments has not been paid to the Stockholders on or before the end of fiscal
year 2006, no additional contingent payment shall be made and all sums described
as annual contingent payments shall be deemed to be satisfied. It is
contemplated that the Surviving Corporation will change QA’s fiscal year end to
December 31 following the closing. The payment of the contingent payments to be
paid as described in this subparagraph shall be guaranteed by TBNA in the form
set forth in the schedule attached hereto and marked Schedule 2.3 (e) (2).

 

16

--------------------------------------------------------------------------------


 

Provided, further, if any Stockholder should pass away prior to the payment of
any contingent payment which may become due hereunder, such payment, when due,
shall be paid to his estate.

 

Provided further, notwithstanding any other provisions herein to the contrary,
the duty and obligation of the Surviving Corporation to pay the balance of the
Cash Consideration in the Annual Contingent Payments for any one fiscal year
described herein shall terminate, and no such Annual Contingent Payment shall be
made in such fiscal year, if the Surviving Corporation’s post-closing revenues
from all commission income, fees and contingencies (determined in accordance
with generally accepted accounting principles), excluding commission income
derived from post-closing insurance premiums paid by TBNA and/or its parent
company or any subsidiaries, is THREE MILLION DOLLARS ($3,000,000.00) or less,
hereinafter referred to as the “Revenue Floor”. If such revenues do not exceed
the Revenue Floor in two fiscal years, any and all obligation of the Surviving
Corporation to pay any part of the remaining Cash Consideration through Annual
Contingent Payments is terminated. An example of the calculation showing the
effect of the Revenue Floor upon the Annual Contingent Payments is shown in
Example B on Schedule 2.3(e). TBNA as the sole stockholder of the Surviving
Corporation shall take no steps which may wrongfully impair the Surviving
Corporations ability to produce revenues during the time in which the Annual
Contingent Payments may be earned. Management of the Surviving Corporation shall
act in good faith with respect to the production of revenue during any time
period in which the Annual Contingent Payments may be earned.

 

Provided, further, notwithstanding any other provisions herein to the contrary,
the balance of the Cash Consideration to be paid in the Annual Contingent
Payments described herein shall be subject to the Surviving Corporation’s right
to offset against or to deduct from any earned Annual Contingent Payments a sum
in the amount of any material undisclosed liabilities of QA which are identified
within two (2) years of the Effective Time. For purposes of this subparagraph
the term “material” shall mean undisclosed liabilities which exceed TWENTY FIVE
THOUSAND DOLLARS ($25,000.00) in the aggregate. Provided, however, said offset
or deduction shall not exceed a total of FIVE HUNDRED THOUSAND DOLLARS
($500,000.00).

 

The terms and provisions of this section 2.3 shall survive the closing of this
merger transaction.

 

17

--------------------------------------------------------------------------------


 

SECTION 2.4 Authorized Shares. At the Effective Time, there shall have been no
change in the number of authorized shares of QA.

 

SECTION 2.5 Stockholder Objections to Merger. All written objections to the
merger shall be subject to and determined by the requirements of Oklahoma law.
TBNA, TBFS and QA agree that prior to the Effective Time no corporation will,
without the express written consent of the other corporations, voluntarily make
any payment with respect to, or settle or offer to settle any such objection.
Any stockholder of QA who objects to the merger and who becomes entitled to any
statutory right for payment for his shares of stock shall receive payment from
the Surviving Corporation (but only after the amount thereof shall have been
agreed upon or finally determined pursuant to said statute) and after payment
thereof, said shares shall be canceled.

 

SECTION 2.6 Accounting Matters. The assets of TBFS and QA as of the Effective
Time shall be taken up on the books of the Surviving Corporation in the amounts
at which they shall be carried at that time on the books of the respective
corporations. Differences in the accounting procedures of either TBFS or QA
shall be reconciled as determined by the Surviving Corporation.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TBNA AND TBFS

 

TBNA and TBFS, jointly and severally, hereby represent and warrant to QA and the
stockholders of QA that to their knowledge, the statements contained in this
Article III are correct and complete as of the date of this Merger Agreement and
will be correct and complete as of the Effective Time:

 

SECTION 3.1 Organization and Authority. Each corporation is either a national
association or a corporation duly organized, validly existing and in good
standing. Each has corporate power to carry on its business as it is now being
conducted and is qualified to do business in every jurisdiction in which the
character and location of the assets owned by it or the nature of the business
transacted by it may require qualification. Each corporation has all requisite
corporate power and authority to enter into this Merger Agreement, and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Merger Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of each corporation. The execution, delivery and performance of this
Merger Agreement by TBFS and the consummation by TBFS of the transactions
contemplated hereby have been duly authorized by its Board of Directors and by
TBNA as the sole stockholder of TBFS. Assuming due execution and delivery by QA,
this Merger Agreement constitutes a valid and binding obligation of TBNA and
TBFS, enforceable in accordance with its terms, subject to applicable
conservatorship, receivership, bankruptcy,

 

18

--------------------------------------------------------------------------------


 

insolvency and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity (including
without limitation specific performance), whether applied in a court of law or a
court of equity. TBNA and TBFS agree to provide QA an opinion of counsel letter
at closing in substantially the form attached hereto as Schedule 3.1.

 

3.2                                 Noncontravention. Neither the execution and
the delivery of this Merger Agreement, nor the consummation of the transactions
contemplated hereby, will (i) violate any statute, regulation, rule, injunction,
judgment, order, decree, ruling, or other restriction of any government,
governmental agency, or court to which the corporations are subject or any
provision of their articles of incorporation or bylaws or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which they are a party.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF QA

 

QA hereby represents and warrants to each of TBNA and TBFS that, to its
knowledge, the statements contained in this Article IV are correct and complete
as of the date of this Merger Agreement and will be correct and complete as of
the Effective Time:

 

SECTION 4.1. Organization and Good Standing.

 

a.                                       QA is a corporation duly organized,
validly existing and in good standing under the laws of the State of Oklahoma
with the corporate power and authority to own its properties and conduct its
business as it is now being conducted. The conduct of QA’s business and the
ownership of its properties do not require QA to qualify as a foreign
corporation in any jurisdiction, except where QA is currently qualified and
authorized as a foreign corporation. QA has all permits, licenses, approvals,
authorizations, applications, franchises, certificates and similar such items
and rights necessary and adequate for the operation of QA’s business and the
same are valid and in full force and effect. QA agrees to provide TBFS an
opinion of counsel letter at closing in substantially the form attached hereto
as Schedule 4.1 (a).

 

b.                                      QA has no subsidiary corporations or
entities.

 

c.                                       QA has delivered to TBNA and TBFS
correct and complete copies of the Articles of Incorporation, Charter
Certificate of Incorporation and Bylaws of the corporation (as amended to date).
QA is not in default or in violation of any provision of its Articles or Bylaws.

 

SECTION 4.2 Authority. QA has all requisite corporate power and authority to
enter into this Merger Agreement, and to consummate the transactions
contemplated hereby.

 

19

--------------------------------------------------------------------------------


 

The execution and delivery of this Merger Agreement, and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of QA. This Merger Agreement has been duly executed
and delivered by QA, and assuming due execution and delivery by TBFS,
constitutes a valid and binding obligation of QA, enforceable in accordance with
its terms subject to applicable conservatorship, receivership, bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity (including
without limitation specific performance), whether applied in a court of law or a
court of equity. Attached hereto as Schedules 4.2(a) and 4.2(b), respectively,
are certified resolutions of the Board of Directors and the stockholders of QA.

 

SECTION 4.3 Capitalization. The entire authorized capital stock of QA consists
of 100,000 shares of common stock, of which 100,000 shares are issued and
outstanding and owned by the Stockholders as specified hereinabove. All of the
issued and outstanding shares have been duly authorized, are validly issued,
fully paid, and nonassessable, and are held of record by the Stockholders. There
are no outstanding or authorized stock options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, shareholder agreements,
or other contracts or commitments that could require QA to issue, sell,
otherwise cause to become outstanding any of its capital stock except as shown
on Schedule 4.3. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation, or similar rights with respect to QA. There
are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the capital stock of the Company.

 

SECTION 4.4 Stockholder Approval. The corporate records show that the
stockholders have taken such action as is necessary to approve this Merger
Agreement and to consummate the transactions contemplated hereby.

 

SECTION 4.5 No Violations. Except for the approvals of the appropriate
regulatory agencies and such filings and registrations as are required under
federal and state laws, if any, the execution, delivery and performance of this
Merger Agreement by QA do not, and the consummation of the transactions
contemplated hereby will not, constitute (i) a breach or violation of, or a
default under any law, rule or regulation or any judgment, decree, order,
governmental permit or license, or agreement, indenture or instrument of QA,
(ii) a breach or violation of, or a default under, the articles of
incorporation, charter or bylaws of QA, or (iii) a breach or violation of, or a
default under (or an event which with due notice or lapse of time or both would
constitute a default under), or result in the termination of, accelerate the
performance required by, or result in the creation of any lien, pledge, security
interest, charge or other encumbrance upon any of the properties or assets of QA
under any of the terms, conditions or provisions of any note, bond, indenture,
deed of trust, loan agreement or other agreement, instrument

 

20

--------------------------------------------------------------------------------


 

or obligation to which the QA is a party, or to which any of its respective
properties or assets may be bound or affected. Such shares are free and clear of
all liens, encumbrances, equities or claims.

 

SECTION 4.6 Consents. Except for the approvals of the Oklahoma Department of
Insurance, if any are required, no filing or registration with, or
authorization, consent or approval of, any public body or authority is necessary
for the consummation by QA of the merger or the other transactions contemplated
by this Merger Agreement.

 

SECTION 4.7 Government Regulation. QA holds all material licenses, certificates,
permits, franchises and rights from all appropriate federal, state or other
public authorities necessary for the lawful conduct of its businesses and
ownership of its properties. QA has complied with all material federal, state
and local statutes, regulations, ordinances or rules applicable to the ownership
of its properties or the conduct of its business.

 

SECTION 4.8 Financial Statements. QA has previously delivered to TBNA and TBFS
unaudited balance sheets for QA as of April 30, 2001 and April 30, 2002, the
statements of income for the period ended October 31, 2002 and for the years
ended April 30, 2001 and April 30, 2002, (collectively the “QA Financial
Statements”). Although the fiscal year statements for 2001 and 2002 have not
been audited by independent certified public accountants, such QA Financial
Statements have been reviewed by independent certified public accountants and
have been prepared in accordance with generally accepted accounting principles
and practices which were applied on a consistent basis, and present fairly in
all material respects the financial position, results of operation and changes
of financial position of QA, as applicable, as of their respective dates and for
the periods indicated. The October 31, 2002 statement has been prepared for
management reporting purposes and has not been prepared in accordance with GAAP.
QA has no material liabilities or obligations of a type which would be included
in a balance sheet whether related to tax or non-tax matters, accrued or
contingent, due or not yet due, liquidated or unliquidated, or otherwise, except
as and to the extent disclosed or reflected in the balance sheet of QA as of
October 31, 2002, or incurred since October 31, 2002, in the ordinary course of
business. From October 31, 2002 until the date hereof, there has been no
material adverse change in the financial condition, properties, assets,
liabilities, rights or business of QA, or in the relationship of QA with respect
to its employees, creditors, suppliers, distributors, customers or others with
whom it has business relationships except for those occurring in the ordinary
course of business. Such financial statements are correct and complete in all
material respects. For purposes of this Section the term “material” shall mean
any amount which exceeds TWENTY FIVE THOUSAND DOLLARS ($25,000.00) in the
aggregate.

 

SECTION 4.9 Legal Proceedings. Except as disclosed on Schedule 4.9 attached
hereto, (i) QA is not subject to any outstanding injunction, judgment, order,
decree, ruling or charge or (ii) is or was not a party or, to the knowledge of
the Stockholders or the directors and officers (and employees with
responsibility for litigation matters) of QA, is not threatened to be made a
party to any action, suit, proceeding, hearing, or investigation of,

 

21

--------------------------------------------------------------------------------


 

in, or before any court or quasi-judicial or administrative agency of any
federal, state, or local jurisdiction or before any arbitrator. No legal
proceedings, hearings, and investigations could result in any material adverse
change in the business, financial condition, operations, results of operations
or future prospects of QA. Neither the Stockholders nor the directors and
officers (and employees with responsibility for litigation matters) of QA has
any reason to believe that any such action, suit, proceeding, hearing or
investigation may be brought or threatened against QA. There are no existing
violations of federal, state or local laws, ordinances, rules, regulations or
orders by QA which materially or adversely affect the business of QA or the
possession, use, occupancy or operation of any of its facilities or other
property.

 

SECTION 4.10 Assets. QA does not currently own, and has never owned, any real
property. QA owns or leases all equipment and other tangible assets necessary
for the conduct of its business as presently conducted and as presently proposed
to be conducted. Except as disclosed on Schedule 4.10(a), and with respect to
leased property discussed below; QA has good and marketable title to and
possession of all of its assets, in each case free and clear of any liens,
restrictions, encumbrances, rights, title and interests of others and except for
the lien of current taxes, covenants and restrictions of record, and other minor
imperfections of title not affecting marketability, which liens, covenants,
restrictions and imperfections do not materially affect the value of such
property and do not interfere with the use made of such property by QA. The real
and personal properties and assets held under lease by QA are disclosed on
Schedule 4.10(b) and such leased assets are held under valid, subsisting and
enforceable leases with such exceptions as do not interfere with the business
use made of such properties and assets by QA. No consent is necessary under the
terms of any such lease in connection with the consummation of the transactions
contemplated hereby or if consent is required, the same will be provided at
closing.

 

SECTION 4.11 Undisclosed Liabilities. Except as disclosed in Schedule 4.11, QA
has no liabilities exceeding TWENTY FIVE THOUSAND DOLLARS ($25,000.00) in the
aggregate and there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
QA giving rise to any liability exceeding such amount, except for (i)
liabilities set forth on the face of the Balance Sheet of QA dated November 30,
2002 and (ii) liabilities which may have arisen after the most recent fiscal
month end in the ordinary course of business (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement or violation of law, and which
Liabilities will not, individually or in the aggregate exceed the amount of
$5,000, or have a material adverse effect upon the business, properties or
condition (financial or otherwise) of QA.

 

SECTION 4.12 Taxes. Except as disclosed on Schedule 4.12, QA has timely filed
all tax returns required to be filed by it, and QA has timely paid and
discharged all taxes due in connection with or with respect to the filing of
such tax returns and have timely paid all other taxes as are due, except such as
are being contested in good faith by appropriate proceedings and with respect to
which QA is maintaining reserves adequate for their payment. All such tax
returns are or were correct and complete in all material respects. To

 

22

--------------------------------------------------------------------------------


 

the knowledge of QA, the liability for taxes set forth on each such tax return
adequately reflects the taxes required to be reflected on such tax return.
Neither the IRS nor any other governmental entity or taxing authority or agency
is now asserting, either through audits, administrative proceedings, court
proceedings or otherwise, or, to QA’s knowledge, threatening to assert against
QA any deficiency or claim for additional taxes. QA has not granted any waiver
of any statute of limitations with respect to, or any extension of a period for
the assessment of, any tax. There are no tax liens on any assets of QA. QA has
not received a ruling or entered into an agreement with the Internal Revenue
Service or any other governmental entity or taxing authority or agency that
would have a Material Adverse Effect (as defined below) on QA after the
Effective Time. For purposes of this Agreement, “Material Adverse Effect” with
respect to QA means an effect that: (1) is materially adverse to the business,
financial condition, results of operations or prospects of QA; (2) significantly
and adversely affects the ability of the QA to consummate the transactions
contemplated by this Agreement by the Effective Time or to perform its material
obligations under this Agreement; or (3) enables any person to prevent the
consummation by the Effective Time of the transactions contemplated by this
Agreement. QA does not expect any taxing authority to assess any additional
taxes for any period for which tax returns have been filed.

 

SECTION 4.13 Contracts. QA is not a party to or bound by any:

 

a.                                       Employment contract except as described
in Schedule 4.13 (a);

 

b.                                      Bonus, deferred compensation, savings,
profit sharing, severance pay, pension or retirement plan or arrangement, except
for the Plans described in Schedule 4.13 (b) hereof;

 

c.                                       Material lease or license with respect
to any property, real or personal, whether QA is landlord or tenant, licensor or
licensee, involving a liability or obligation of QA as obligor in excess of
$5,000 on an annual basis except as shown on Schedule 4.13 (c);.

 

d.                                      Agreement, contract or indenture
relating to the borrowing of money by QA, except as shown on Schedule 4.13 (d);

 

e.                                       Agreement with any present or former
officer, director or stockholder of QA except as shown on Schedule 4.13 (e); or

 

f.                                         Other contract, agreement or other
commitment which is material to the business, operations, property, prospects or
assets or to the condition, financial or otherwise, of QA which involve a
payment by QA of more than $5,000 on an annual basis except as shown on Schedule
4.13 (f); or

 

g.                                      Any oral contract or agreement except as
shown by the written summary setting forth the terms and conditions of each such
oral contract or agreement as shown on Schedule 4.13 (g).

 

23

--------------------------------------------------------------------------------


 

With respect to the agency contracts between QA and the insurance companies with
which it does business, all such contracts which allow QA to sell and market its
insurance products are valid and binding in accordance with their terms and
there has been no indication that any such contracts are subject to revocation,
limitation, recision or termination. Such contracts are subject to revocation,
limitation, recision or termination as a result of the change in control which
will occur in the merger contemplated herein. Such contracts will continue to be
in full force and effect from and after the Effective Time according to their
respective terms.

 

With respect to all contracts or agreements to which QA is a party; (i) the
contract or agreement is legal, valid, binding, enforceable and in full force
and effect; (ii) the contract or agreement will continue to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby; (iii) no party is in
breach or default, and no event has occurred which with notice or lapse of time
would constitute a breach or default, or permit termination, modification or
acceleration, under the contract or agreement; and (iv) no party has repudiated
any provision of the contract or agreement.

 

SECTION 4.14 Compliance with ERISA. QA has not established, maintained or
contributed at any time during the five-year period ending as of the Effective
Time to any employee benefit plan (as defined in Sections 3(3) or 3(37) of the
Employment Retirement Income Security Act of 1974 (“ERISA”)) or any other plan
with respect to which any governmental filings are required, except for the QA
401 (k) Plan and the Paychex Section 125 Plan (Plans). The Plans are sponsored
by QA. A true and accurate copy of the Plans, any related trust agreements and
each of the amendments thereto has been provided to TBNA and TBFS together with
(i) all determination letters received in respect of any qualified plans, and
(ii) all required reports and supporting schedules filed with any government
agency in respect of the Plans for the three most recent years ending on or
before the date hereof. To QA’s knowledge, the Plans and each fiduciary (as
defined in Section 3(21) of ERISA) of the Plans are in compliance in all
material respects with all applicable requirements (including nondiscrimination
requirements in effect as of the date hereof) of the Internal Revenue Code of
1986 (“Code”), including, but not limited to, Sections 79, 105, 106, 125, 401,
501, and 4975 of the Code. For purposes of this Section 4.14, noncompliance with
the Code or ERISA is material if such noncompliance could have a material
adverse effect on the condition of the Plans or of QA as of the Effective Time
or upon discovery of the noncompliance. To QA’s knowledge, all required
contributions to the Plans through the date hereof and as of the Effective Time
have or will have been made. To QA’s knowledge, QA as well as the Plans, have no
material current or threatened liability of any kind to any person, including
but not limited to any government agency, as of the date hereof, other than for
the payment of benefits in the ordinary course. Prior to the Effective Time, QA
shall terminate the existing Plans at the sole cost and expense of QA. It is
understood and agreed that all actions required for complete termination of the
Plans may not be finalized prior to the Effective Time, however, QA authorizes
the Surviving Corporation to take such action, or otherwise act in its name with

 

24

--------------------------------------------------------------------------------


 

respect to such action as may be necessary to finalize such termination. If such
action occurs following the Effective Time such action shall be at the sole cost
of the Surviving Corporation.

 

SECTION 4.15 Insurance. Schedule 4.15 attached hereto sets forth the following
information with respect to each insurance policy (including policies providing
property, casualty, liability and workers’ compensation coverage and bond and
surety arrangements) to which QA has been a party, a named insured, or otherwise
the beneficiary of coverage at any time within the past five (5) years:

 

(i)                                     the name, address and telephone number
of the agent;

 

(ii)                                  the name of the insurer, the name of the
policyholder and the name of each covered insured;

 

(iii)                               the policy number and the period of
coverage;

 

(iv)                              the scope (including an indication of whether
the coverage was on a claims made, occurrence, or other basis) and amount
(including a description of how deductibles and ceilings are calculated and
operate) of coverage;

 

(v)                                 a description of any retroactive premium
adjustments or other loss-sharing arrangements.

 

(vi)                              list of policies canceled or renewed or
notices thereof within the last six (6) months.

 

With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable and in full force and effect; (B) the policy will continue
to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby; (C) neither QA nor any other party to the policy is in breach or default
(including with respect to the payment of premiums or the giving of notices),
and no event has occurred which, with notice or the lapse of time, would
constitute such a breach or default, or permit termination, modification or
acceleration, under the policy; and (D) no party to the policy has repudiated
any provision thereof. QA has no reason to believe that any such insurance
policy will not be renewed upon the expiration thereof at premiums substantially
equivalent to those currently being paid, except for changes in such premium
applicable to insureds similarly situated. QA has been covered during the past
five (5) years by insurance in scope and amount customary and reasonable for the
business in which it has engaged during the aforementioned period. Section 4.15
(b) describes any self-insurance arrangements affecting QA.

 

25

--------------------------------------------------------------------------------


 

SECTION 4.16 Internal Controls and Records. QA maintains books of account which
accurately and validly reflect, in all material respects, all assets,
liabilities and other business transactions and maintains accounting controls
sufficient to ensure that all such transactions are (a) in all material
respects, executed in accordance with its management’s general or specific
authorization, and (b) recorded in conformity with generally accepted accounting
principles.

 

SECTION 4.17 Environmental Laws. Except as set forth on Schedule 4.17 attached
hereto:

 

a.                                       The operations of QA and conduct of
business by QA comply in all material respects with all applicable past and
present federal, state and local environmental statutes and regulations and
neither the condition of any property owned by QA nor the operation of the
business of QA violates in any material respects any applicable federal, state
or local environmental statute or regulation.

 

b.                                      None of the operations of QA is subject
to any judicial or administrative proceeding alleging the violation of any
federal, state or local environmental health or safety statute or regulation nor
is it the subject of any claim alleging damages to health or property pursuant
to which QA may be liable.

 

c.                                       None of the operations of nor any of
the properties occupied by QA is the subject of any federal, state or local
investigation in evaluating whether any remedial action is needed to respond to
a release or threatened release of any hazardous waste or substance from
whatever source.

 

d.                                      No condition or event has occurred
which, with notice or the passage of time or both, would constitute a violation
of any federal, state or local environmental law and at no time has QA stored or
used any pollutants, contaminants or hazardous or toxic waste, substances or
materials on or at any location occupied by QA.

 

e.                                       QA has never been notified by either a
federal, state or local governmental authority, or any private party, that QA is
a potentially responsible party for remedial costs spent addressing the release,
or threat of a release, of a hazardous substance and to the environment pursuant
to the Comprehensive Environmental Response, Compensation or Liability Act, 42
U.S.C. 9601, et seq. or any corresponding state law.

 

26

--------------------------------------------------------------------------------


 

SECTION 4.18 Broker/Advisor’s/Attorney’s Fees. QA has no liability or obligation
to pay any broker or finder’s fees or commissions with respect to the
transactions contemplated by this Merger Agreement , except as set forth in
Schedule 4.18 attached hereto.

 

SECTION 4.19 Labor Matters

 

a.                                       QA is in compliance with all applicable
laws respecting employment and employment practices, terms and conditions of
employment and wages and hours, and are not engaged in any unfair labor
practice.

 

b.                                      There is no unfair labor practice
complaint against QA pending before the National Labor Relations Board.

 

c.                                       There is no labor strike, dispute,
slowdown, representation campaign or work stoppage actually pending or
threatened against or affecting QA.

 

d.                                      No grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending and no claim
therefor has been asserted against QA.

 

e.                                       QA is not experiencing any material
work stoppage.

 

SECTION 4.20 Employees. Schedule 4.20 lists all officers, directors and
employees of QA and their respective rates of compensation (including the
portions thereof attributable to bonuses or other extraordinary compensation).
All amounts due or accrued due for all salary, wages, bonuses, commissions,
vacation with pay or other employee benefits are reflected in the books and
records of QA and have been paid to the respective employee. Each employee of QA
is an employee at-will, and no employee has any agreement as to length of notice
or severance payment required to terminate his or her employment except as may
be separately shown on Schedule 4.13 (a).

 

SECTION 4.21. Information Supplied. None of the information supplied or to be
supplied by QA to its shareholders in connection with this Merger Agreement,
contains or shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

SECTION 4.22 Notes and Accounts Receivable. As set forth on Schedule 4.22, as of
November 30, 2002, all notes and accounts receivable are reflected properly on
the books and records, are valid receivables subject to no setoffs or
counterclaims, are in accordance with their terms at their recorded amounts.

 

27

--------------------------------------------------------------------------------


 

SECTION 4.23 Borrowings. QA is not in default in any respect under, and is not
otherwise in violation or contravention of, any of the terms and provisions of
any agreement for the repayment of borrowed funds. Copies of all promissory
notes and other documents and instruments evidencing or relating to indebtedness
for amounts borrowed by the Company are attached hereto as Schedule 4.23.

 

SECTION 4.24 Minute Book. The minute book of QA contains a complete record of
all meetings of the directors and shareholders of the Company since the date of
its incorporation. Such minute book has been made available for inspection by
TBFS. All actions taken by QA requiring action by the board of directors or
shareholders of the Company have been duly authorized or ratified as necessary
and are evidenced in the minute books of QA as so made available for the
aforesaid inspection. The minute book (containing the records of meetings of the
stockholders, the board of directors, and any committees of the board of
directors), the stock certificate books, and the stock record books of QA are
correct and complete.

 

SECTION 4.25 Professional Liability Policy. QA currently maintains in full force
and effect a professional liability and errors and omissions policy, a true and
correct copy of which is attached as Schedule 4.25 The renewal date for such
policy is the 3rd day of June 2003.

 

SECTION 4.26 Unearned Premiums and Policy Cancellations. Unearned premiums and
policy cancellations are properly stated as of November 30, 2002.

 

SECTION 4.27 Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of QA except as disclosed in Schedule 4.27.

 

SECTION 4.28 Guaranties. There are no guaranties nor is QA liable for any
liability or obligation of any other person or entity except as disclosed in
Schedule 4.28.

 

SECTION 4.29 Full Disclosure. No statement contained in any document,
certificate, or other writing furnished or to be furnished by or at the
direction of QA to TBNA or TBFS in, or pursuant to the provisions of, this
Merger Agreement contains or shall contain any untrue statement of a material
fact or omits or shall omit to state any material fact necessary, in light of
the circumstances under which it was made, in order to make the statements
herein or therein not misleading.

 

28

--------------------------------------------------------------------------------


 

ARTICLE V

C. GENE QUARLES GUARANTIES

 

C. Gene Quarles has from time to time, prior to this Merger Agreement, provided
guaranties with respect to insurance agreements involving QA and on behalf of
QA. At the Effective Time, and thereafter, any and all liability of C. Gene
Quarles with respect to any such guaranty shall be assumed by the Surviving
Corporation for any act or occurrence giving rise to any claim on such
guaranties which occurs following the Effective Time. Likewise, the Surviving
Corporation shall indemnify and hold C. Gene Quarles harmless from any liability
or claim on such guaranties for any such liability which occurs following the
Effective Time. Provided, however, C. Gene Quarles is not released herein from
liability or responsibility for any claim made upon such guaranties which is
based upon any act or occurrence which occurs prior to the Effective Time.

 

ARTICLE VI

TERMINATION

 

SECTION 6.1 Termination. This Merger Agreement may be terminated and the Merger
may be abandoned at any time notwithstanding approval thereof by the
stockholders of QA, but prior to the Effective Time:

 

a.                                       By the written agreement jointly
approved by both boards of directors of QA and TBFS.

 

b.                                      By the board of directors of either TBFS
or QA if any court of competent jurisdiction in the United States or other state
or federal regulatory or governmental body shall have issued an order, decree or
ruling or taken any other action restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Merger Agreement and such order, decree,
ruling or other actions shall have become final and nonappealable.

 

c.                                       By the board of directors of either
TBFS or QA in the event of a material breach or material misrepresentation by
the other party giving either TBFS or QA the right to terminate the Merger
Agreement.

 

d.                                      By the board of directors of either TBFS
or QA, if the closing does not occur on or prior to December 31, 2002 and the
parties have not otherwise agreed to an extension of the closing.

 

e.                                       By the board of directors of TBFS if a
significant portion of the assets of QA re physically damaged, lost or destroyed
prior to the Effective Time.

 

SECTION 6.2 Effect of Termination with respect to down payment. The down payment
described in Section 9.2 shall be returned to TBFS if this Merger Agreement is
terminated as described in Section 6.1 a, b and e. Such down payment shall be
returned to TBFS if QA commits a material breach or if there is a material
misrepresentation made

 

29

--------------------------------------------------------------------------------


 

by QA. Such down payment shall be paid to QA if TBFS commits a material breach
or if there is a material misrepresentation made by TBFS and such payment shall
be deemed to be payment in full for any and all damages suffered by QA as a
result of such termination.

 

SECTION 6.3 Survival of Confidentiality Provisions. All obligations set forth in
Section 9.4 shall survive any termination of this Merger Agreement.

 

ARTICLE VII

INDEMNIFICATION

 

SECTION 7.1 Survival of Representations and Warranties. All of the
representations and warranties of the parties contained in this Agreement shall
survive the closing hereunder and continue in full force and effect for a period
of two (2) years following the Effective Time.

 

SECTION 7.2 Indemnification by the Stockholders. The Stockholders shall
indemnify and hold harmless TBNA, TBFS and the Surviving Corporation, their
shareholders, directors, officers, employees and other agents (collectively, the
“Buyer Indemnitees”) in respect of any and all damages, losses, liabilities,
liens, payments, obligations, penalties, claims, injunctions, litigation,
orders, demands, defenses, judgments, actions, suits, proceedings, hearings,
investigations, charges, costs, disbursements or expenses (including, without
limitation, reasonable fees, disbursements and expenses of attorneys,
accountants and other professional advisors and of expert witnesses and costs of
investigation and preparation) of any kind or nature whatsoever (collectively
“Damages”) asserted against or incurred by any Buyer Indemnitee as a result of,
in connection with or arising out of:

 

(i)                                     any material inaccuracy in or breach of
any representation or warranty made by QA herein;

 

(ii)                                  any material breach or nonperformance
(partial or total) of any covenant or agreement of the Stockholders contained
herein;

 

(iii)                               any material liability for federal, state,
or local taxes of QA, which taxes are attributable to the period of time ending
on or before the Effective Time, including any interest, penalties, assessments
or additions to tax resulting from, attributable to, or incurred in connection
with, any such tax or any contest or dispute thereof. Provided, however, this
indemnity shall not apply to any taxes accrued for or shown on the November 30,
2002 balance sheet of QA.

 

SECTION 7.3 Indemnification by TBNA, TBFS and the Surviving Corporation. TBNA,
TBFS and the Surviving Corporation shall indemnify and hold harmless the
Stockholders (the “Seller Indemnitees”) in respect of any Damages asserted
against or

 

30

--------------------------------------------------------------------------------


 

incurred by any Seller Indemnitee as a result of, in connection with or arising
out of:

 

(i)                                     any material inaccuracy in or breach of
any representation or warranty made by TBNA or TBFS herein; or

 

(ii)                                  any material breach or nonperformance
(partial or total) of any covenant or agreement of TBNA or TBFS contained
herein.

 

SECTION 7.4 Third Party Indemnification. The obligations of the Stockholders to
indemnify the Buyer Indemnitees under Section 7.2 hereof and the obligations of
TBNA, TBFS and the Surviving Corporation to indemnify the Seller Indemnitees
under Section 7.3 hereof, in each case resulting from the assertion of liability
by a third party (each, as the case may be, a “Claim”), shall be further subject
to the following terms and conditions:

 

(i)                                     Any party against whom any Claim is
asserted shall give the party (or the parties) required to provide indemnity
hereunder written notice of such Claim promptly after learning of such Claim,
and the indemnifying party may, at its option, undertake the defense thereof
with counsel chosen by it but reasonably satisfactory to the indemnified party.
Failure to give prompt notice of a Claim hereunder shall not affect the
indemnifying party’s obligations under this Section 7.4. If the indemnifying
party, within twenty (20) days after notice of any such Claim, or such shorter
period as is reasonably required, fails to assume the defense of such Claim, the
Buyer Indemnitee or the Seller Indemnitee, as the case may be, (each, an
“Indemnitee”), against whom such Claim has been made shall have the right, but
shall not be obligated, to undertake the defense, compromise or settlement of
such Claim on behalf and for the account and risk, and at the expense, of the
indemnifying party.

 

(ii)                                  Anything in this Section 7.4 to the
contrary notwithstanding, the Indemnifying party shall not enter into any
settlement or compromise of any action, suit or proceeding or consent to the
entry of any judgment (A) which does not include as an unconditional term
thereof the delivery by the claimant or plaintiff to the Indemnitee of a written
release from all liability in respect of such action, suit or proceeding, or (B)
for other than monetary damages without the prior written consent of the
Indemnitee.

 

31

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of Article 7, no claim for damages may
be asserted by an Indemnitee in the event the Indemnitee had actual knowledge of
a breach of a representation or warranty on or prior to the Effective Time and
did not disclose such breach to the other Indemnitee on or prior to the
Effective Time.

 

ARTICLE VIII

CLOSING CONDITIONS

 

The parties agree that the following matters shall be performed or waived at or
prior to the closing of this Merger Agreement and that the closing and
finalization of this Merger Agreement shall be specifically conditioned upon
such performance or waiver.

 

SECTION 8.1 QA Corporate Approval. The Board of Directors of QA shall cause the
corporate records of QA to reflect the approval of this Merger Agreement and to
authorize the transactions contemplated by this Merger Agreement on a date which
is the earliest practicable date after the date this Merger Agreement has been
fully executed.

 

SECTION 8.2 TBNA and TBFS Approval. Prior to the closing, TBNA and TBFS shall
take all action necessary to cause its Board of Directors to authorize the
Merger and to take any other corporate action necessary on their part to
complete the Merger and perform the transactions contemplated thereby.

 

SECTION 8.3 Provision of Information. QA and TBFS shall promptly provide each
other information as to any significant developments in the performance of this
Merger Agreement and shall promptly notify the other if it discovers that any of
its representations and warranties contained in this Merger Agreement or in any
document delivered in connection with this Merger Agreement was not true and
correct in all material respects or became untrue or incorrect in any material
respect.

 

SECTION 8.4 Employment Agreement. The closing of this Merger Agreement is
conditioned upon the approval and execution of an employment agreement between
the Surviving Corporation and C. Gene Quarles, Clint Quarles and Robin Buerge at
the Effective Time. Such agreement shall be in the forms attached hereto as
Schedule 8.4 (a), (b) and (c) respectively.

 

SECTION 8.5 Covenants not to Compete. The closing of this Merger Agreement is
conditioned upon the approval and execution of covenant not to compete
agreements between the Surviving Corporation and C. Gene Quarles, Clint Quarles
and Robin Buerge. Such agreements shall be in the forms attached hereto as
Schedule 8.5 (a), (b) and (c) respectively.

 

32

--------------------------------------------------------------------------------


 

SECTION 8.6 Covenant not to compete with Team Financial, Inc. The closing of
this Merger Agreement is conditioned upon the execution of a covenant not to
compete by Robin Buerge with TBNA’s parent company Team Financial, Inc. In the
form attached hereto as Schedule 8.6.

 

SECTION 8.7 Payment for Legal Fees. TBFS shall pay the sum of Fifty Thousand
Dollars ($50,000.00) to Michael S. Forsman, PLC, as payment of legal fees
incurred by Stockholders with respect to the negotiation and finalization of
this Merger Agreement. Stockholders agree to pay and hold the Surviving
corporation harmless from payment of any remaining attorney fees which may have
been incurred with respect to the negotiation and finalization of this Merger
Agreement.

 

SECTION 8.8 Regulatory Approvals. All required notices, approvals, failures to
disapprove, notices of non-disapproval and consents regarding the proposed
purchase and sale transaction have been obtained from any applicable state or
federal regulatory bodies and agencies, and all required waiting periods shall
have expired.

 

SECTION 8.9 Representation and Warranties. All representations and warranties of
the parties set forth in this Merger Agreement shall be true in all material
respects as of the Effective Time.

 

SECTION 8.10 Balance Sheet at the Effective Time. Immediately prior to the
Effective Time QA shall provide TBFS with a pro forma QA balance sheet dated to
the Effective Time which shall correctly state that the total equity of QA as of
November 30, 2002 is not less than an amount agreed upon by both QA and TBFS.

 

SECTION 8.11 Legal Proceedings or Claims. TBFS, in its sole discretion, shall be
satisfied with the status and/or any reserve established for any pending action,
suit, proceeding or claim existing at the Effective Time. Because of the fact
that letters from QA’s attorneys describing and setting forth their opinions as
to any such matter were not presented prior to the execution of this Merger
Agreement, due diligence on behalf of TBFS shall continue to the date of the
Effective Time with respect to all legal proceedings or claims.

 

SECTION 8.12 Mercer Surplus Tax Account. TBFS, in its sole discretion, shall be
satisfied with the status of the Mercer Surplus Tax Account immediately prior to
the Effective Time. If, for any reason, TBFS finds that the Mercer Surplus Tax
Account is unsatisfactory, such Account shall remain the property of the
Stockholders and not pass as an asset received by the Surviving Corporation. If
the Mercer Surplus Tax Account is to remain the property of Stockholders, any
and all funds reserved as a liability of QA for such Mercer Surplus Tax Account
shall be transferred to Stockholders.

 

33

--------------------------------------------------------------------------------


 

SECTION 8.13 Payment of Receivables from Stockholders. Any receivables due QA
from Stockholders shall be paid on or before the Effective Time.

 

SECTION 8.14 Split Dollar Life Insurance Agreement. At or prior to closing the
split dollar policies on C. Gene Quarles and Robin Buerge which are referenced
in Section 2.3 (d) herein shall be policies assigned to the Surviving
Corporation.

 

SECTION 8.15 Cost and Accumulated Depreciation of Fixed Assets. The cost of
fixed assets and the amount of the accumulated depreciation shown on the QA
balance sheet at closing shall be acceptable to TBFS.

 

SECTION 8.16 Establishment of Reserves and Adjustments at Closing. Based upon
finalization of due diligence by TBFS at the Effective Time, a reserve account
or adjustments to the balance sheet of QA shall be established as agreed to by
both TBFS and QA. Such reserve, as may be agreed to, shall reserve for doubtful
account receivables, estimated policy cancellations, doubtful notes or note
agreements from customers, increase in payables to insurance companies,
remittance of collected payables to insurance companies, accrual for unpaid
invoices at closing, accrual for professional fees relating to this merger
transaction (if any), accrual for any 401 (k) plan contribution, understatement
of accrued/deferred income taxes and accrual for Kentucky Surplus Tax.

 

SECTION 8.17 Performance of Obligations. The parties shall have performed and
complied with all obligations which are to be performed or complied with by them
under this Merger Agreement prior to or on the date of the Effective Time.

 

SECTION 8.18 No Adverse Changes. There shall have been no material adverse
change in the business, operations or condition (financial or otherwise) of QA
from October 31, 2002 through the Effective Time. With respect to determining
the status of the business, operations or condition of QA at the Effective Time,
TBFS and its representatives shall have been provided full and complete access
to the books, records, financial statements, tax returns, facilities, employees
and such other information with respect to QA as TBFS may reasonably request.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.1 Covenants. QA shall not, without the express written consent of
TBFS:

 

a.                                       Incur any indebtedness for borrowed
money, assume, guarantee, endorse or otherwise as an accommodation become liable
or responsible for obligations of any other individual, firm or corporation.

 

b.                                      Make, grant or incur any obligation or
liability to make or grant a loan to

 

34

--------------------------------------------------------------------------------


 

any person or entity.

 

c.                                       Except for transactions in the ordinary
and usual course of business, sell or transfer any of its properties or assets
or cancel, release or assign any indebtedness owed to it or any claims held by
it.

 

d.                                      Make any purchase or
commitment/obligation to purchase any fixed asset in excess of Five Thousand
Dollars ($5,000.00).

 

e.                                       Materially alter or change the
customary terms and conditions upon which it conducts business.

 

f.                                         Materially alter or change the
business or business organization.

 

g.                                      Declare or pay any dividend.

 

h.                                      Issue any new shares of stock.

 

SECTION 9.2 Cash Payment by TBFS: At the time of signing this Merger Agreement,
TBFS shall pay the sum of Fifty Thousand Dollars ($50,000) to QA in immediately
available funds as and for a down payment, to be held in a non-interest bearing
escrow by TeamBank, N.A. until the Effective Time when said sum shall be applied
to the Cash Consideration to the Stockholders provided for by this Merger
Agreement.

 

SECTION 9.3 Inspection and Due Diligence. Between the date hereof and the
Effective Time and upon reasonable notice, TBFS and its authorized
representatives shall be permitted full access during regular business hours to
all properties, books, records, contracts and documents of QA. QA shall furnish
to TBFS and its authorized representatives all information with respect to the
affairs of QA and BANK as may be reasonably requested. QA shall provide such
information and answer such inquiries as TBNA may reasonably request or make
concerning the subject matter of the representations and warranties of QA made
herein. Immediately prior to the Effective Time TBNA may, at its sole cost and
expense conduct a second due diligence examination of the assets of QA and BANK
for the period from October 31, 2002 forward.

 

SECTION 9.4 Confidential Information. All information disclosed to, obtained by
or otherwise coming into the possession of the parties hereto shall be
maintained in strict confidence in accordance with the terms of that certain
Confidentiality Agreement executed by TeamBank, N.A. as agent for TBFS and QA
dated August 30, 2002. The terms of the Confidentiality Agreement previously
executed by the agents of TBFS and QA are specifically ratified by TBFS and QA
and incorporated into this Merger Agreement as if fully set forth at length
herein.

 

SECTION 9.5 Headings. Headings contained in this Merger Agreement are inserted
for convenience only and do not constitute a part of the Agreement.

 

35

--------------------------------------------------------------------------------


 

SECTION 9.6 Governing Law. This Merger Agreement embodies the entire agreement
between the parties. There have been no agreements, representations or
warranties between the parties hereto other than those set forth and provided
herein. This transaction and the Agreement shall be construed, interpreted and
enforce according to the laws of the State of Oklahoma.

 

ARTICLE X

AMENDMENTS AND WAIVER

 

SECTION 10.1 Amendment. This Merger Agreement may be amended by agreement of
TBNA, TBFS and QA, by action taken by their respective boards of directors or
their respective officers at any time prior to the Effective Time and either
before or after the approval of this Merger Agreement by the stockholders of QA,
except that no amendment shall be made, subsequent to the adoption of this
Merger Agreement by the stockholders of QA, that:

 

a.                                       Alters or changes the method of
calculation of cash or stock which is to be transferred or paid to QA
stockholders hereunder;

 

b.                                      Alters or changes any term of the
articles of incorporation of QA;

 

c.                                       Alters or changes any of the terms and
conditions of this Merger Agreement if such alteration or change would adversely
affect the stockholders of QA.

 

This Merger Agreement may only be amended by a written instrument signed by an
authorized person on behalf of each of the corporations which are party to this
Merger Agreement.

 

SECTION 10.2 Waivers and Extensions. Any extensions or waiver of compliance with
any provisions of this Merger Agreement on the part of either corporation party
hereto shall be valid only if set forth in a written instrument signed by an
authorized person on behalf of each of the corporations.

 

SECTION 10.3 Notices. All notices and other communications hereunder shall be
deemed to have been given when delivered by hand of when deposited in the mail,
by certified or registered mail, postage prepaid or delivered by recognized
overnight courier, as follows:

 

 

36

--------------------------------------------------------------------------------


 

TO:                          TEAMBANK, N.A.

and

TEAMBANK, N.A. FINANCIAL SUBSIDIARY INC.

 

8 West Peoria

P.O. Box 402

Paola, KS 66071-0402

ATTN: Robert J. Weatherbie,

 

 

With a copy to:

 

Carl W. Hartley, Esq.

P. O. Box 407

Paola, KS 66071-0407

 

 

TO:                          THE QUARLES AGENCY, INC.

ATTN: Robin Buerge

P.O. Box 35487

Tulsa, OK 74143

 

With a copy to:

 

Michael S. Forsman, PLC

100 West Fifth Street , Suite 800

Tulsa, OK 74103

 

SECTION 10.4 Counterparts. This Merger Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
when taken together shall constitute one and the same agreement. Any party may
sign this Merger Agreement by facsimile and such facsimile signature shall be
deemed to be genuine if sent by one party to the other.

 

IN WITNESS WHEREOF, this Merger Agreement has been signed by the corporate
parties hereto pursuant to actions taken by their Boards of Directors at
meetings and the corporate seals have been affixed hereto. The Stockholders have
signed this Merger Agreement in their individual capacities with respect to
their agreements and obligations as set forth herein.

 

37

--------------------------------------------------------------------------------


 

TEAMBANK, N.A.

 

THE QUARLES AGENCY, INC.

 

 

 

 

 

 

/s/ Robert J. Weatherbie

 

 

 

Robert J. Weatherbie

 

Robin Buerge

Chairman

 

President

 

 

 

TEAMBANK, N. A. FINANCIAL

SUBSIDIARY, INC.

 

 

Robert J. Weatherbie

Chairman

 

 

STOCKHOLDERS

 

 

/s/ Gene Quarles

 

DATE:

12/11/2002

 

C. Gene Quarles, Individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Clint Quarles

 

DATE:

12/11/2002

 

Clint Quarles, Individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robin Buerge

 

DATE:

12/11/2002

 

Robin Buerge, Individually

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

CERTIFICATION OF CHAIRMEN AND SECRETARIES

 

This Merger Agreement, adopted by the directors of the respective TBNA, TBFS and
QA subject to approval by a vote of QA and TBFS Stockholders is hereby adopted
and made effective as of                                               , 2002,
pursuant to the actions taken by the respective corporations, and in witness
whereof, this Merger Agreement is signed by the Chairman/President and Secretary
of each of the corporations, and the respective corporate seals have been
affixed thereto.

 

 

TEAMBANK N. A.

 

THE QUARLES AGENCY, INC.

 

 

 

 

 

 

 

 

 

Robert J. Weatherbie

 

Robin Buerge

Chairman

 

President

 

 

BY:

 

 

BY:

 

 

 

Glora Mathews

 

 

B. J. Westhoff

 

 

Secretary

 

 

Secretary

 

 

 

TEAMBANK, N.A. FINANCIAL SUBSIDIARY, INC.

 

 

Robert J. Weatherbie

Chairman

 

 

BY:

 

 

 

Lois Rausch

 

 

Secretary

 

 

39

--------------------------------------------------------------------------------


 

STATE OF KANSAS, COUNTY OF MIAMI, SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Robert J. Weatherbie, Chairman, and Glora Mathews, Secretary, of
TeamBank, N.A. who are personally known to me to be the same persons who
executed the foregoing instrument of writing, and they duly acknowledged the
execution of the same, and declare that they executed the Merger Agreement on
behalf of the corporation pursuant to the authority granted them by their Board
of Directors.

 

IN TESTIMONY WHEREOF, I hereunto subscribe my name and affix my official seal
this            day of                            , 2002.

 

 

Notary Public

 

My appointment expires:

 

 

STATE OF KANSAS, COUNTY OF MIAMI, SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Robert J. Weatherbie, Chairman, and Lois Rausch, Secretary, of
TeamBank, N.A. Financial Subsidiary, Inc. who are personally known to me to be
the same persons who executed the foregoing instrument of writing, and they duly
acknowledged the execution of the same, and declare that they executed the
Merger Agreement on behalf of the corporation pursuant to the authority granted
them by their Board of Directors.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this            day of                            , 2002.

 

 

Notary Public

 

My appointment expires:

 

 

40

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA, COUNTY OF                           , SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Robin Buerge, President, and B. J. Westhoff, Secretary, of The
Quarles Agency, Inc., who are personally known to me to be the same persons who
executed the foregoing instrument of writing, and they duly acknowledged the
execution of the same, and declare that they executed the Agreement on behalf of
the corporation pursuant to the authority granted them by their Board of
Directors.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this            day of                            , 2002.

 

 

Notary Public

 

 

My appointment expires:

 

 

STATE OF OKLAHOMA, COUNTY OF                        , SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, C. Gene Quarles who is personally known to me to be the same person
who executed the foregoing instrument of writing.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this            day of                            , 2002.

 

Notary Public

 

My appointment expires:

 

41

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA, COUNTY OF                             , SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Clint Quarles who is personally known to me to be the same person who
executed the foregoing instrument of writing.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this            day of                            , 2002.

 

 

Notary Public

 

My appointment expires:

 

 

STATE OF OKLAHOMA, COUNTY OF                               , SS:

 

Personally appeared before me, a Notary Public in and for the County and State
aforesaid, Robin Buerge who is personally known to me to be the same person who
executed the foregoing instrument of writing.

 

IN TESTIMONY WHEREOF, I hereunto SUBSCRIBE my name and affix my official seal
this            day of                            , 2002.

 

 

Notary Public

 

My appointment expires:

 

42

--------------------------------------------------------------------------------


 

Schedule 2.3(e)

 

--------------------------------------------------------------------------------


 

Team Financial, Inc.

 

Quarles Agency

 

 

Contingency Payment Calculation

 

Total Contingency Payment                                           $ 
1,850,000                                   
Annually                                              $  925,000

 

Contingency Based on Revenues

 

Total
Revenue

 

^% of
Contingent
Payment

 

Amount of
Contingent
Payment

 

Decrease
in Contingent
Payment

 

Revenue Benchmark

 

$

4,000,000

 

23.13

%

$

925,000

 

 

 

 

 

$

3,975,000

 

23.13

%

$

919,219

 

$

(5,781

)

 

 

$

3,950,000

 

23.13

%

$

913,438

 

$

(11,563

)

 

 

$

3,925,000

 

23.13

%

$

907,656

 

$

(17,344

)

 

 

$

3,900,000

 

23.13

%

$

901,875

 

$

(23,125

)

 

 

$

3,875,000

 

23.13

%

$

896,094

 

$

(28,906

)

 

 

$

3,850,000

 

23.13

%

$

890,313

 

$

(34,688

)

 

Example A

 

Year 1

 

Year 2

 

Year 3

 

Year 4

 

Revenue Benchmark

 

$

4,000,000

 

$

4,000,000

 

$

4,000,000

 

$

4,000,000

 

Actual Revenues

 

$

3,900,000

 

$

4,000,000

 

$

4,050,000

 

$

4,100,000

 

Contingent Payment

 

$

901,875

 

$

925,000

 

$

11,563

 

$

11,563

 

Carry-Over

 

$

(23,125

)

$

(23,125

)

$

(11,563

)

$

0

 

Interest Rate Projection

 

3.75

%

4.50

%

5.50

%

6.50

%

Interest Income Projection

 

$

69,375

 

$

42,666

 

$

1,272

 

$

752

 

 

Example B

 

Year 1

 

Year 2

 

Year 3

 

Year 4

 

Revenue Benchmark

 

$

4,000,000

 

$

4,000,000

 

$

4,000,000

 

$

4,000,000

 

Actual Revenues

 

$

3,900,000

 

$

2,900,000

 

$

4,050,000

 

$

4,100,000

 

Contingent Payment

 

$

901,875

 

$

0

 

$

23,125

 

$

0

 

Carry-Over

 

$

(23,125

)

$

(23,125

)

$

0

 

$

0

 

Interest Rate Projection

 

3.75

%

4.50

%

5.50

%

6.50

%

Interest Income Projection

 

$

69,375

 

$

1,041

 

$

1,272

 

$

0

 

 

--------------------------------------------------------------------------------


 

Schedule 2.3(e)(2)

 

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

For value received, and for and in consideration of the agreement of C. Gene
Quarles, Clint Quarles and Robin Buerge (hereinafter referred to as
“Stockholders”) to surrender the common stock held by them in Quarles Agency,
Inc., an Oklahoma corporation, pursuant to that Acquisition Agreement and Plan
of Merger dated December           , 2002 (hereinafter referred to as the
“Merger Agreement”), TeamBank, N. A. (hereinafter referred to as “TBNA”)  hereby
unconditionally guarantees to the Stockholders that TBNA will fully and promptly
pay and discharge the obligations of the Surviving Corporation named in the
Merger Agreement, its successors and assign, with respect to any payment due to
Stockholders pursuant to Section 2.3 (e) of said Merger Agreement entitled
AAnnual Contingent Payments” in accordance with the terms of the Surviving
Corporation’s obligation to make such contingent payments to Stockholders.

 

If any legal action is filed to enforce this guaranty, the prevailing party in
such action shall be entitled to recover reasonable attorney fees and the costs
of such action.

 

This guaranty is expressly limited in amount to the total amount of the Annual
Contingent Payments of $1,850,000.00, reasonable attorney fees and costs and any
accruing interest as specified in said Section 2.3 (e) of the Merger Agreement.

 

Executed and dated this           day of December, 2002.

 

 

TeamBank, N.A.

 

 

 

 

 

BY:

 

 

 

Robert J. Weatherbie, Chairman

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

--------------------------------------------------------------------------------


 

Schedule 4.1(a)

 

--------------------------------------------------------------------------------


 

Schedule 4.2(a)

 

--------------------------------------------------------------------------------


 

Schedule 4.2(b)

 

--------------------------------------------------------------------------------


 

Schedule 4.3

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

--------------------------------------------------------------------------------


 

Schedule 4.10(a)

 

--------------------------------------------------------------------------------


 

Schedule 4.10(b)

 

--------------------------------------------------------------------------------


 

Schedule 4.11

 

--------------------------------------------------------------------------------


 

Schedule 4.12

 

--------------------------------------------------------------------------------


 

Schedule 4.13(a)

 

--------------------------------------------------------------------------------


 

Schedule 4.13(b)

 

--------------------------------------------------------------------------------


 

Schedule 4.13(c)

 

--------------------------------------------------------------------------------


 

Schedule 4.13(d)

 

--------------------------------------------------------------------------------


 

Schedule 4.13 (e)

 

--------------------------------------------------------------------------------


 

Schedule 4.13(f)

 

--------------------------------------------------------------------------------


 

Schedule 4.13(g)

 

--------------------------------------------------------------------------------


 

Schedule 4.15

 

--------------------------------------------------------------------------------


 

Schedule 4.17

 

--------------------------------------------------------------------------------


 

Schedule 4.18

 

--------------------------------------------------------------------------------


 

Schedule 4.20

 

--------------------------------------------------------------------------------


 

Schedule 4.22

 

--------------------------------------------------------------------------------


 

Schedule 4.22

 

--------------------------------------------------------------------------------


 

Schedule 4.23

 

--------------------------------------------------------------------------------


 

Schedule 4.25

 

--------------------------------------------------------------------------------


 

Schedule 4.27

 

--------------------------------------------------------------------------------


 

Schedule 4.28

 

--------------------------------------------------------------------------------


 

Schedule 8.4(a)

 

--------------------------------------------------------------------------------


 

Schedule 8.4(a)

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

QUARLES TEAM AGENCY, INC.

a wholly owned financial subsidiary of

TeamBank, N.A.

 

AND

 

GENE QUARLES

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

1.

Term of Agreement and Definitions

 

 

2.

Entire Agreement

 

 

3.

Validity

 

 

4.

Paragraphs and other headings

 

 

5.

Successors

 

 

6.

Conditions Precedent

 

 

7.

Duties

 

 

8.

Salary, Benefits, Additional Compensation

 

 

9.

Protection of Company’s Interests

 

 

10.

Termination by Company

 

 

11.

Termination by Executive

 

 

12.

Mitigation and Offset

 

 

13.

Binding Agreement

 

 

14.

Arbitration

 

 

15.

Amendment; Waiver

 

 

16.

Governing Law

 

 

17.

Notices

 

 

Signatures

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

BETWEEN

 

QUARLES TEAM AGENCY, INC.

a wholly owned financial subsidiary of

TeamBank, N.A.

 

AND

 

GENE QUARLES

 

 

This Employment Agreement is made this         day of December, 2002 between
Quarles Team Agency, Inc., an Oklahoma corporation, (“QTA”) which is a wholly
owned financial subsidiary of TeamBank, N.A. (hereinafter “TBNA”)  and  Gene
Quarles (“Executive”).

 

A.                                   Executive was serving as Chairman of Board
of Directors of Quarles Agency, Inc. prior to the merger of Quarles Agency, Inc.
with TBNA’s wholly owned subsidiary TeamBank Financial Subsidiary, Inc. (“TBFS”)
pursuant to a written Acquisition Agreement and Plan of Merger dated the
           day of December, 2002, (“Merger Agreement”).

 

B.                                     Executive has rendered valuable services
to Quarles Agency, Inc. and has acquired a background in and knowledge of QTA’s
continuing business and, if the Merger Agreement closes; QTA, the surviving
corporation of said Merger, desires to continue the services of Executive as
Chairman of Board of Directors of QTA subject to the provisions of this
Employment Agreement.

 

C.                                     If the Merger Agreement closes, Executive
desires to serve QTA as Chairman of Board of Directors.

 

In consideration of the foregoing recitals and the agreements set forth herein
and subject to the terms and conditions of the Merger Agreement, QTA and
Executive agree as follows:

 

1.                                      Term of Agreement and Definitions:

 

1.0                               Term of Agreement:  QTA shall employ Executive
and Executive accepts such Employment for a term beginning on the date the
Merger Agreement Closes and ending on the 31st day of December, 2004, subject to
the terms and conditions set forth herein, unless earlier termination of the
Agreement shall occur in accordance with the subsequent provisions set forth
herein.

 

1.1                               Automatic Extension of Agreement Term: There
shall be no automatic extension of the term provided for in paragraph 1.0

 

1.2                               Definitions:  The following definitions shall
be used in the interpretation of this Employment Agreement.

 

1.2.1                     Employment on an active full time basis means the
Executive’s professional services shall be substantially devoted to QTA. 
Although prior approval by QTA of

 

1

--------------------------------------------------------------------------------


 

Executive’s employment by third parties is not required, QTA  shall have the
right to review any employment of Executive by any entity and shall have the
right to require Executive to abandon any unsuitable employment as may be
determined by QTA or to abandon any activities competitive with QTA.  The term
“active full time basis” includes the requirement that Executive refrain from
any activities which interfere with Executive’s duties.

 

1.2.2                     Year, Month, Week and Day, unless otherwise provided
in this Employment Agreement, the word “year” shall be construed to mean a
calendar year of 365 days, the word “month” shall be construed to mean a
calendar month, the work “week” shall be construed to mean a calendar week of 7
days, and the word “day” shall be construed to mean a period of 24 hours running
from midnight to midnight.

 

1.2.3                     Annual Base Salary is the sum of money regularly paid
by QTA to Executive each calendar year of the term of this Employment Agreement
pursuant to provisions of Section 8.0 of this Employment Agreement.

 

1.2.4                     Customary payroll practices are those policies and
procedures routinely followed by QTA concerning the time and method of payment
of compensation to its employees as may from time to time be adopted by QTA
during course of this Employment Agreement.  It is anticipated that QTA will
adopt the policies and procedures currently used by TBNA  on or about the date
of closing of the Merger Agreement.

 

1.2.5                     Company policies are those written policies adopted by
QTA customary practices routinely followed by  which may from time to time be
adopted by  during the course of this Employment Agreement.  The parties
acknowledge QTA  may from time to time reasonably enact new policies or alter
existing policies.

 

1.2.6                     Organization as used herein shall be broadly defined
to include any business, civic or community group or entity.

 

1.2.7                     Wilful Misconduct is any act performed with a designed
purpose or intent on the part of a person to do wrong.

 

1.2.8                     Gross misappropriation of funds shall be any
misappropriation of company funds by any means which is intentional and not of
an inconsequential nature or amount.

 

2.                                      Entire Agreement

 

2.0                               With respect to the matters specified herein,
this Employment Agreement contains the entire agreement between the parties and
supersedes all prior oral and written agreements,  understandings and
commitments between the parties.  This Employment Agreement shall not affect the
provisions of any other compensation, retirement or other benefit programs of 
to which Executive is a party or of which Executive is a beneficiary.  The
parties acknowledge that QTA has established a routine agreement with agents
employed by QTA commonly referred to as the “producers agreement”.  QTA and
Executive shall sign and date and incorporated by reference herein the producers
agreement applicable to Executive.

 

2

--------------------------------------------------------------------------------


 

3.                                      Validity

 

3.0                               In the event that any provision of this
Employment Agreement is held to be invalid, void or unenforceable, the same
shall not affect, in any respect whatsoever, the validity of any other provision
of the agreement.

 

4.                                      Paragraphs and other headings

 

4.0                               Paragraphs and other headings contained in
this Employment Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Employment Agreement.

 

5.                                      Successors

 

5.0                               The rights and duties of a party hereunder
shall not be assignable by Executive in that his services shall be deemed
personal services. This Employment Agreement shall be binding upon and inure to
the benefit of any successor of QTA, and any such successor shall be deemed
substituted for QTA under the terms of this Employment Agreement.  The term
“successor” as used herein shall include any person, firm, corporation or other
business entity which at any time, by merger, purchase or otherwise, acquires
all or substantially all of the assets or business of QTA.

 

6.                                      Conditions Precedent

 

6.0                               QTA’s performance of any of the obligations of
this Employment Agreement shall be expressly conditioned upon the closing of the
Merger Agreement and upon all following conditions:

 

6.0.1                     Neither the Office of the Comptroller of Currency nor
any other state or federal regulatory agencies shall object to Executive serving
in the proposed capacities at QTA and Executive’s employment shall not result in
additional supervisory review of QTA or its parent company, TBNA; and

 

6.0.2                     The terms and provisions of this Employment Agreement
are accepted and ratified by the Board of Directors of QTA immediately following
the time the Merger Agreement is approved; and

 

6.0.3                   Executive shall agree to and execute a non-competition
agreement in the form set forth in Exhibit 1 attached hereto; and

 

6.0.4                     Executive shall at the time of closing of the Merger
Agreement be serving as the Chairman of the Board of Directors of  QTA.

 

7.                                      Duties

 

7.0                               QTA employ Executive upon an active full-time
basis, as Chairman of Board of Directors of QTA subject to the order and
direction of the Board of Directors  of QTA .

 

7.1                               During the term of this Employment Agreement,
Executive shall devote substantially all of his time, attention, and best
efforts to the business of QTA.  Executive shall perform

 

3

--------------------------------------------------------------------------------


 

such duties and shall exercise such power and authority as delegated by the
Board of Directors of QTA from time to time, provided that such duties are
commensurate with the positions of Chairman of Board of Director of an insurance
agency.  Executive may engage in other nonbusiness activities such as
charitable, educational, religious and similar types of activities so long as
such activities do not prevent the performance of Executive’s duties herein or
conflict in any material way  with the business of QTA.  Notwithstanding the
above, Executive shall be permitted to serve as a Director or Trustee of other
organizations, in accordance with the policies of QTA.

 

7.2                               The duties of Executive shall be defined using
a written job definition, developed by the Board of Directors of QTA, which
shall consult with Executive in the development of the written job definition. 
Executive and said written job definition shall be subject to any systematic
evaluation system(s) that the QTA may from time to time employ.  The parties
agree during the  term of this Employment Agreement the written job definition
may be amended from time to time.

 

7.3                               Executive’s duties shall be performed
principally at QTA’s headquarters, presently located in Tulsa, Oklahoma.

 

8.                                      Salary, Benefits, Additional
Compensation

 

8.0                               Compensation.

 

8.0.1                     The Executive’s compensation for employment shall be a
sum equal to forty percent (40%) of the net commission on annual sales by QTA
for insurance sold to Mercer Truck Lines commencing with the  effective date of
the Merger Agreement and ending the earlier of the following: eight (8) years
thereafter or upon the earlier termination by Merce Truck Lines of the business
with QTA.  In the event of death or disability of Executive prior to the
expiration of said eight (8) year period and/or prior to the termination by
Mercer Truck Lines of the business with QTA, said  sum shall be paid by QTA to
Clint Quarles so long as Clint Quarles shall be an employee of QTA and shall
service the Mercer Truck Lines business.  In additional during the term of this
Employment Agreement, Executive shall be compensated in accordance with QTA’s
business commission schedule for any new business developed after the effective
date of the Merger Agreement.  Said sum shall be payable according to the
customary payroll practices of QTA and subject all required withholding taxes. 
Executive shall be entitled to participate in any benefit plan provided by QTA
for which he is eligible.  Executive understands that  he shall be subject to
the terms and conditions of participation in any such benefit plans which may
change from time to time, as provided below in paragraph 8.1.0.

 

8.0.2                     In addition, Executive shall receive an expense
allowance in an amount not to exceed Two Thousand Dollars ($2,000) per month
during the term of this Employment Agreement which may be used by him at his
sole discretion for payment of health insurance premiums, 401k contributions;
auto allowance; meals or entertainment of prospective QTA clients.

 

8.1                               Benefits

 

8.1.0                     During the term of this Employment Agreement,
Executive shall receive all benefits

 

4

--------------------------------------------------------------------------------


 

generally made available to executives of QTA as may from time to time be in
effect, provided that nothing herein shall require QTA  to establish or maintain
such plans.

 

8.2                               Executive Expenses.

 

8.2.0                     Executive sole entitlement to reimbursement for
expenses incurred by Executive for the benefit of QTA shall be as provided for
in paragraph  8.0.2 above.

 

8.3                               Tax Liability.

 

Any tax liability, which the benefits provided for by this Employment Agreement
create for Executive, shall be the sole responsibility of Executive.

 

8.6                               Non-Competition Agreement Compensation.

 

8.6.0                     Executive shall execute a non-competition agreement in
the form attached hereto as Exhibit 1 and  and Executive shall be subject to the
terms and provisions contained therein.

 

9.                                      Protection of QTA’s Interests

 

9.0                               During  the  term of this Employment
Agreement, Executive shall not directly or indirectly engage in competition
with, nor shall he own any interest in any business which competes with, any
business of QTA.

 

9.1                               Except for actions taken in the course of his
employment hereunder, at no time, including after any termination of this
Employment Agreement, shall Executive divulge, furnish or make accessible to any
person or entity any information of a confidential or proprietary nature
obtained by him while in the employ of QTA.  Upon termination of his employment,
Executive shall return to  all such information which exists in writing or other
physical form and all copies thereof in his possession or under his control. 
Executive shall comply with the confidentiality policies of the company and
acknowledges that these confidentiality policies apply but are not limited to
(i) any and all trade secrets concerning QTA’s business, data, know-how,
customer lists, current and planned marketing and sales methods and processes,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs, past, current and planned
research and development, computer software and database technologies, systems
and structures, historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials; and (ii) any and all other information, whether or not documented in
any manner, relating to QTA’s business that is a trade secret within the meaning
of applicable trade secret law which is owned by QTA and regularly used in the
operation of QTA’s business, but in connection with which the QTA takes
precautions to prevent dissemination to any person other than certain
shareholders, directors, officers and employees of QTA.  Executive agrees that
he shall not use or disclose any information subject to the confidentiality
policies of QTA, directly or indirectly, either during the term of his
employment under this Agreement or at any time thereafter, in any way that may
result in a detriment to QTA or QTA’s business.

 

5

--------------------------------------------------------------------------------


 

9.2                               QTA, its successors and assigns, shall, in
addition to Executive’s services, be entitled to receive and own all of the
results and proceeds of said services (including, without limitation, literary
material and other intellectual property) produced or created during the term of
Executive’s employment hereunder.  Executive will, at the request of QTA ,
execute such assignments, certificates or other instruments as  may from time to
time deem necessary or desirable to evidence, establish, maintain, protect,
enforce or defend its right or title to any such material.  Executive
specifically agrees that he will not from and after termination of his
employment until the thrid anniversay of the date of such termination of
employment recruit, hire, induce, solicit, interfere with or otherwise direct
away from QTA any person who at the time or during the six month period
preceding termination was an employe or agent of QTA or any of its predecessors,
without the prior written consent of QTA.

 

10.                               Termination by QTA

 

10.0                        QTA shall have the right to terminate this
Employment Agreement upon the death of Executive.

 

10.1                        QTA shall have the right to terminate this
Employment Agreement upon material breach by Executive or for good cause, which
shall mean (a) willful misconduct in following the legitimate directions of the
Board of Directors of QTA; or (b) commission of a significant act of dishonesty,
deceit or breach of fiduciary duty in the performance of Executive’s duties; or
(c) gross misappropriation of  QTA funds or property; or (d) habitual
drunkenness/drug addiction; or (e) excessive absenteeism not related to illness,
sick leave or vacations; provided, however, Executive shall be entitled to
notice of any acts which QTA considers to be misconduct or good cause as
described in this paragraph.  Such notice shall include the specifics of the
basis for possible termination and shall be communicated to Executive in writing
at least thirty (30) days prior to any such proposed termination by QTA.
Executive shall be entitled to request and shall be given a reasonable period of
time in which to show that he has corrected the specified misconduct.  Upon the
cure or remedy of such misconduct,  QTA shall rescind its notice of
termination.  If there is any dispute with respect to whether Executive has
cured the misconduct, a decision will be sought from a lawyer mutually agreed to
by both  QTA and Executive.  If QTA and Executive can not agree on a lawyer,
each will pick a lawyer who will together pick a lawyer who shall render a
decision.

 

10.2                        If this Employment Agreement is terminated by QTA
for material breach or good cause, Executive shall not be entitled to any
benefits except those required by law.

 

11.                               Termination by Executive

 

11.0                        Executive shall be entitled to terminate this
Employment Agreement without cause upon ninety (90) days written notice to QTA. 
If Executive shall so terminate this Employment Agreement, Executive forfeit all
benefits of this Employment Agreement except that he shall be entitled only to
those benefits provided under existing law.  If Executive shall so terminate
this Employment Agreement, QTA shall be entitled to continue the non-competition
agreement.

 

11.01                 Executive shall be entitled to terminate this Employment
Agreement upon material breach by  QTA or for good cause.  A material breach by
QTA of the terms of this

 

6

--------------------------------------------------------------------------------


 

Employment Agreement shall entitle Executive to terminate his services under
this Employment Agreement effective thirty (30) days from and after receipt of
such notice by QTA.  Such notice shall include a specific description of such
breach and QTA shall have until the effective date of the notice to cure or
remedy such breach.  Upon the cure or remedy of such breach, Executive’s notice
of termination shall be deemed rescinded.  For purposes of this Employment
Agreement, a termination for good cause by Executive shall be based upon the
following action by the QTA:  a failure, without good cause to continue Chairman
of the Board of Directors of QTA; or a failure to make any payment required
hereunder.  Provided, however, Executive’s title, duties and responsibilities as
Chairman of the Board of Directors of QTA shall be deemed to be altered with
good cause by QTA if substantially all of its assets are sold to or combined
with another entity and Executive shall thereafter continue to have the same
significant duties and responsibilities with respect to QTA’s continuing
business and with a like Agreement, for a term no less than that of this
Employment Agreement.  Upon the occurrence of any happening which would
authorize Executive to terminate this Employment Agreement for good cause,
Executive shall notify QTA in writing within sixty (60) days following such
occurrence or Executive shall be deemed to have waived his right to terminate
this Employment Agreement for such occurrence.  Upon termination of this
Employment Agreement by Executive for material breach or good cause, Executive
shall be entitled to all remaining benefits provided for herein or the monetary
equivalent thereof.

 

12.                               Mitigation and Offset

 

12.0                        Executive shall  be required to mitigate the amount
of any payment  provided for in this Employment Agreement by seeking employment
or otherwise, to offset the amount of any payment provided for in this
Employment Agreement by amounts earned as a result of Executive’s employment or
self-employment during the period he is entitled to such payment.

 

13.                               Binding Agreement

 

13.0                        This Employment Agreement shall be binding upon and
inure to the benefit of Executive, and his heirs, and of QTA, and its respective
successor and assigns.  Executive may not, without the express written
permission of  QTA assign or pledge any right or obligations hereunder to any
person, entity, firm or corporation.

 

14.                               Arbitration

 

14.0                        QTA and Executive agree that any dispute or claim
concerning this Employment Agreement, or the terms and conditions of employment
under this Employment Agreement, shall be settled by arbitration.  The
arbitration proceedings will be conducted under the Commercial Arbitration Rules
of the American Arbitration Association in effect at the time a demand for
arbitration under the Rules is made.  The decision of the arbitrators, including
determination of the amount of any damages suffered, will be exclusive, final
and binding on /QTA and Executive, their heirs, executors, administrators,
successors and assigns.  Each party will bear that party’s own expenses in the
arbitration proceedings for arbitrators’ fees and attorney fees, for that
party’s witnesses, and other expenses of presenting the case.  Other arbitration
costs, including administrative fees and fees for records or transcripts, will
be borne equally by /QTA and Executive.

 

7

--------------------------------------------------------------------------------


 

15.                               Amendment; Waiver

 

15.0                        This document contains the entire agreement of the
parties with respect to the employment of Executive by QTA and supersedes any
prior agreement.  No amendment or modification of this Employment Agreement
shall be valid unless evidenced by a dated written instrument executed by the
parties hereto.  No waiver by either party of any breach by the other party of
any provision or condition of this Employment Agreement shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time.

 

16.                               Governing Law

 

16.0                        This Employment Agreement shall be governed by and
construed in accordance with the laws of thee State of Kansas.

 

17.                               Notices

 

17.0                        All notices which a party is required or may desire
to give to the other party under or in connection with this Employment Agreement
shall be given in writing by addressing the same to the other party as follows:

 

If to Executive, to:

 

Gene Quarles

 

 

 

 

 

If to QTA, to:

 

Quarles Team Agency, Inc.

 

C/O

 

 

or at such other place as may be designated in writing by like notice.  Any
notice shall be deemed to have been given within forty-eight (48) hours after
being addressed as required herein and deposited, first-class postage prepaid,
in the United States mail.

 

IN WITNESS THEREOF, the parties have executed this Employment Agreement this
______ day of ________________, 2002, effective as of the day and year first
above written.

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

 

Quarles Team Agency, Inc. (QTA)

 

 

 

 

 

By:

 

 

 

     Robin Buerge, President

 

 

Gene Quarles

 

 

 

 

 

Executive

 

9

--------------------------------------------------------------------------------


 

Schedule 8.4(b)

 

--------------------------------------------------------------------------------


 

Schedule 8.4 (b)

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

QUARLES TEAM AGENCY, INC.

a wholly owned financial subsidiary of

TeamBank, N.A.

 

AND

 

CLINT QUARLES

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

1.

Term of Agreement and Definitions

 

 

2.

Entire Agreement

 

 

3.

Validity

 

 

4.

Paragraphs and other headings

 

 

5.

Successors

 

 

6.

Conditions Precedent

 

 

7.

Duties

 

 

8.

Salary, Benefits, Additional Compensation

 

 

9.

Protection of Company’s Interests

 

 

10.

Termination by Company

 

 

11.

Termination by Executive

 

 

12.

Mitigation and Offset

 

 

13.

Binding Agreement

 

 

14.

Arbitration

 

 

15.

Amendment; Waiver

 

 

16.

Governing Law

 

 

17.

Notices

 

 

Signatures

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

BETWEEN

 

QUARLES TEAM AGENCY, INC.

a wholly owned financial subsidiary of

TeamBank, N.A.

 

AND

 

CLINT QUARLES

 

This Employment Agreement is made this       day of December, 2002 between
Quarles Team Agency, Inc., an Oklahoma corporation, (“QTA”) which is a wholly
owned financial subsidiary of TeamBank, N.A. (hereinafter “TBNA”)  and  Clint
Quarles (“Executive”).

 

A.                                   Executive was serving as an insurance agent
for Quarles Agency, Inc. prior to the merger of Quarles Agency, Inc. with TBNA’s
wholly owned subsidiary TeamBank Financial Subsidiary, Inc. (“TBFS”) pursuant to
a written Acquisition Agreement and Plan of Merger dated the       day of
December, 2002, (“Merger Agreement”).

 

B.                                     Executive has rendered valuable services
to Quarles Agency, Inc. and has acquired a background in and knowledge of QTA’s
continuing business and, if the Merger Agreement closes; QTA, the surviving
corporation of said Merger, desires to continue the services of Executive as an
insurance agent QTA subject to the provisions of this Employment Agreement.

 

C.                                     If the Merger Agreement closes, Executive
desires to serve QTA as  an insurance agent.

 

In consideration of the foregoing recitals and the agreements set forth herein
and subject to the terms and conditions of the Merger Agreement, QTA and
Executive agree as follows:

 

1.                                      Term of Agreement and Definitions:

 

1.0                               Term of Agreement:  QTA shall employ Executive
and Executive accepts such Employment for a term  beginning on the date the
Merger Agreement Closes and ending on the 31st day of December, 2004, subject to
the terms and conditions set forth herein, unless earlier termination of the
agreement shall occur in accordance with the subsequent provisions set forth
herein.

 

1.1                               Automatic Extension of Agreement Term: There
shall be no automatic extension of the term provided for in paragraph 1.0

 

1.2                               Definitions:  The following definitions shall
be used in the interpretation of this Employment Agreement.

 

1.2.1                     Employment on an active full time basis means the
Executive’s professional

 

1

--------------------------------------------------------------------------------


 

services shall be substantially devoted to QTA.  Although prior approval by QTA
of Executive’s employment by third parties is not required, QTA  shall have the
right to review any employment of Executive by any entity and shall have the
right to require Executive to abandon any unsuitable employment as may be
determined by  QTA or to abandon any activities competitive with QTA..  The term
“active full time basis” includes the requirement that Executive refrain from
any activities which interfere with Executive’s duties.

 

1.2.2                     Year, Month, Week and Day, unless otherwise provided
in this Employment Agreement, the word “year” shall be construed to mean a
calendar year of 365 days, the word “month” shall be construed to mean a
calendar month, the work “week” shall be construed to mean a calendar week of 7
days, and the word “day” shall be construed to mean a period of 24 hours running
from midnight to midnight.

 

1.2.3                     Annual Base Salary is the sum of money regularly paid
by QTA to Executive each year of the term of this Employment Agreement pursuant
to provisions of Section 8.0 of this Employment Agreement.

 

1.2.4                     Customary payroll practices are those policies and
procedures routinely followed by QTA concerning the time and method of payment
of compensation to its employees as may from time to time be adopted by QTA
during course of this Employment Agreement.  It is anticipated that QTA will
adopt the policies and procedures currently used by TBNA  on or about the date
of closing of the Merger Agreement.

 

1.2.5                     Company policies are those written policies adopted by
QTA and customary practices routinely followed by QTA which may from time to
time be adopted by  during the course of this Employment Agreement.  The parties
acknowledge QTA  may from time to time reasonably enact new policies or alter
existing policies.

 

1.2.6                     Organization as used herein shall be broadly defined
to include any business, civic or community group or entity.

 

1.2.7                     Wilful Misconduct is any act performed with a designed
purpose or intent on the part of a person to do wrong.

 

1.2.8                     Gross misappropriation of funds shall be any
misappropriation of company funds by any means which is intentional and not of
an inconsequential nature or amount.

 

2.                                      Entire Agreement

 

2.0                           With respect to the matters specified herein, this
Employment Agreement contains the entire agreement between the parties with
respect to the subject matter herein and supersedes all prior oral and written
agreements,  understandings and commitments between the parties.  This
Employment Agreement shall not affect the provisions of any other compensation,
retirement or other benefit programs of  to which Executive is a party or of
which Executive is a beneficiary.  The parties acknowledge that QTA has
established a routine agreement with agents employed by QTA commonly referred to
as the “producers agreement”.  QTA and Executive shall sign and date and

 

2

--------------------------------------------------------------------------------


 

incorporated by reference herein the producers agreement applicable to
Executive.

 

3.                                      Validity

 

3.0                               In the event that any provision of this
Employment Agreement is held to be invalid, void or unenforceable, the same
shall not affect, in any respect whatsoever, the validity of any other provision
of the agreement.

 

4.                                      Paragraphs and other headings

 

4.0                               Paragraphs and other headings contained in
this Employment Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Employment Agreement.

 

 

5.                                      Successors

 

5.0                               The rights and duties of a party hereunder
shall not be assignable by Executive in that his services shall be deemed
personal services. This Employment Agreement shall be binding upon and inure to
the benefit of any successor of QTA, and any such successor shall be deemed
substituted for QTA under the terms of this Employment Agreement.  The term
“successor” as used herein shall include any person, firm, corporation or other
business entity which at any time, by merger, purchase or otherwise, acquires
all or substantially all of the assets or business of QTA.

 

6.                                      Conditions Precedent

 

6.0                               QTA’s performance of any of the obligations of
this Employment Agreement shall be expressly conditioned upon the closing of the
Merger Agreement and upon all following conditions:

 

6.0.1                     Neither the Office of the Comptroller of Currency nor
any other state or federal regulatory agencies shall object to Executive serving
in the proposed capacities at QTA and Executive’s employment shall not result in
additional supervisory review of QTA or its parent company, TBNA; and

 

6.0.2                     The terms and provisions of this Employment Agreement
are accepted and ratified by the Board of Directors of QTA immediately following
the time the Merger Agreement is approved; and

 

6.0.3                   Executive shall agree to and execute a non-competition
agreement in the form set forth in Exhibit 1 attached hereto; and

 

6.0.4                     Executive shall at the time of closing of the Merger
Agreement be serving as an insurance agent of  QTA.

 

3

--------------------------------------------------------------------------------


 

7.                                      Duties

 

7.0                               QTA employ Executive upon an active full-time
basis, as an insurance agent of QTA subject to the order and direction of the
President  of QTA .

 

7.1                               During the term of this Employment Agreement,
Executive shall devote substantially all of his time, attention, and best
efforts to the business of QTA.  Executive shall perform such duties and shall
exercise such power and authority as delegated by the President of QTA from time
to time, provided that such duties are commensurate with the position of an
insurance agent.  Executive may engage in other nonbusiness activities such as
charitable, educational, religious and similar types of activities so long as
such activities do not prevent the performance of Executive’s duties herein or
conflict in any material way  with the business of QTA.  Notwithstanding the
above, Executive shall be permitted to serve as a Director or Trustee of other
organizations, in accordance with the policies of QTA.

 

7.2                               The duties of Executive shall be defined using
a written job definition, developed by the President of QTA, who shall consult
with Executive in the development of the written job definition.  Executive and
said written job definition shall be subject to any systematic evaluation
system(s) that the QTA may from time to time employ.  The parties agree during
the  term of this Employment Agreement the written job definition may be amended
from time to time.

 

 7.3                            Executive’s duties shall be performed
principally at QTA’s headquarters, presently located in Tulsa, Oklahoma.

 

8.                                      Salary, Benefits, Additional
Compensation

 

8.0                               Annual Base Salary.

 

8.0.1                     From the date of closing of the Merger Agreement until
December 31, 2002, the Executive shall be compensated in accordanced with the
agreements of the predecessor of QTA.  Commencing January 1, 2003, the
Executive’s annual base salary during the remaining term of this Employment
Agreement shall include the sum of THIRTY THOUSAND DOLLARS ($30,000.00) per year
payable according to the customary payroll practices of QTA as for
administrative duties and subject to all benefits provided by QTA at that time
and subject to all required withholding taxes.  Executive understands that he
shall be subject to the terms and conditions of participation any any and all
benefits which may change from time to time as provided below in paragraph
8.1.0.

 

8.0.2                     From the date of closing of the Merger Agreement until
December 31, 2002, Executive shall be additionally compensated in accordance
with the producers agreement in effect at the time of closing.  Commencing
January 1, 2003, Executive shall be additionally compensated during the term of
this Employment Agreement in accordance with QTA’s business commission schedule 
as more particularly set forth in the “producers agreement” attached hereto and
incorporated by reference herein which sums shall be payable according to the
customary payroll practices of QTA and subject to all required withholding
taxes.  Executive shall be entitled to participate in any benefit plan provided
by QTA for which he is eligible.  Executive understands that he shall be subject
to the terms and conditions of participation in any such benefit plans which may
change from time to to time, as provided below in paragraph 8.1.0.

 

4

--------------------------------------------------------------------------------


 

8.1                               Benefits

 

8.1.0                     During the term of this Employment Agreement,
Executive shall  receive all benefits generally made available to executives of
QTA as may from time to time be in effect, provided that nothing herein shall
require QTA  to establish or maintain such plans.

 

8.2                               Executive Expenses.

 

8.2.0                     From the date of closing of the Merger Agreement until
December 31, 2002  Executive’s business expenses shall be paid in accordance
with the policies of QTA’s predecessor.  Executive shall be expected to incur
various business expenses customarily incurred by persons holding like
positions, including but not limited to traveling, enteraintiment and similar
expenses, all of which are to be incurred by Executive for the benefit of QTA. 
Commencing January 1, 2003, Executive shall be subject to QTA’s policies
regarding the reinbursement and non-reimbursement of said expense.  Executive
acknowledges that QTA policies do not necessarily provide for the reimbursement
of all expenses.

 

8.2.1                     Executive shall account to QTA for any reimbursement
or payment of such expenses in such a manner as QTA practices may from time to
time require.

 

8.3                               Tax Liability.

 

Any tax liability, which the benefits provided for by this Employment Agreement
create for Executive, shall be the sole responsibility of Executive.

 

8.4                               Non-Competition Agreement Compensation.

 

8.4.0                     Executive shall execute a non-competition agreement in
the form attached hereto as Exhibit 1 and  and Executive shall be subject to the
terms and provisions contained therein.

 

9.                                      Protection of QTA’s Interests

 

9.0                               During  the  term of this Employment
Agreement, Executive shall not directly or indirectly engage in competition
with, nor shall he own any interest in any business which competes with any
business of QTA.

 

9.1                               Except for actions taken in the course of his
employment hereunder, at no time, including after any termination of this
Employment Agreement, shall Executive divulge, furnish or make accessible to any
person or entity any information of a confidential or proprietary nature
obtained by him while in the employ of QTA.  Upon termination of his employment,
Executive shall return to  all such information which exists in writing or other
physical form and all copies thereof in his possession or under his control. 
Executive shall comply with the confidentiality policies of the company and
acknowledges that these confidentiality policies apply but are not limited to
(i) any and all trade secrets concerning QTA’s business, data, know-how,
customer lists, current and

 

5

--------------------------------------------------------------------------------


 

planned marketing and sales methods and processes, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs, past, current and planned research and development,
computer software and database technologies, systems and structures, historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training and techniques and materials; and (ii) any
and all other information, whether or not documented in any manner, relating to
QTA’s business that is a trade secret within the meaning of applicable trade
secret law which is owned by QTA and regularly used in the operation of QTA’s
business, but in connection with which the QTA takes precautions to prevent
dissemination to any person other than certain shareholders, directors, officers
and employees of QTA.  Executive agrees that he shall not use or disclose any
information subject to the confidentiality policies of QTA, directly or
indirectly, either during the term of his employment under this Agreement or at
any time thereafter, in any way that may result in a detriment to QTA or QTA’s
business.

 

9.2                               QTA, its successors and assigns, shall, in
addition to Executive’s services, be entitled to receive and own all of the
results and proceeds of said services (including, without limitation, literary
material and other intellectual property) produced or created during the term of
Executive’s employment hereunder.  Executive will, at the request of QTA ,
execute such assignments, certificates or other instruments as  may from time to
time deem necessary or desirable to evidence, establish, maintain, protect,
enforce or defend its right or title to any such material.  Executive
specifically agrees that he will not from and after termination of his
employment until the third anniversay of the date of such termination of
employment recruit, hire, induce, solicit, interfere with or otherwise direct
away from QTA any person who at the time or during the six month period
preceding termination was an employe or agent of QTA or any of its predecessors,
without the prior written consent of QTA.

 

10.                               Termination by QTA

 

10.0                        QTA shall have the right to terminate this
Employment Agreement upon the death of Executive.

 

10.1                        QTA shall have the right to terminate this
Employment Agreement upon material breach by Executive or for good cause, which
shall mean (a) willful misconduct in following the legitimate directions of the
Board of Directors of QTA; or (b) commission of a significant act of dishonesty,
deceit or breach of fiduciary duty in the performance of Executive’s duties; or
(c) gross misappropriation of  QTA funds or property; or (d) habitual
drunkenness/drug addiction; or (e) excessive absenteeism not related to illness,
sick leave or vacations; provided, however, Executive shall be entitled to
notice of any acts which QTA considers to be misconduct or good cause as
described in this paragraph.  Such notice shall include the specifics of the
basis for possible termination and shall be communicated to Executive in writing
at least thirty (30) days prior to any such proposed termination by QTA.
Executive shall be entitled to request and shall be given a reasonable period of
time in which to show that he has corrected the specified misconduct.  Upon the
cure or remedy of such misconduct,  QTA shall rescind its notice of
termination.  If there is any dispute with respect to whether Executive has
cured the misconduct, a decision will be sought from a lawyer mutually agreed to
by both  QTA and

 

6

--------------------------------------------------------------------------------


 

Executive.  If QTA and Executive can not agree on a lawyer, each will pick a
lawyer who will together pick a lawyer who shall render a decision.

 

10.2                        If this Employment Agreement is terminated by QTA
for material breach or good cause, Executive shall not be entitled to any
benefits except those required by law.

 

11.                               Termination by Executive

 

11.0                        Executive shall be entitled to terminate this
Employment Agreement without cause upon ninety (90) days written notice to QTA. 
If Executive shall so terminate this Employment Agreement, Executive forfeit all
benefits of this Employment Agreement except that he shall be entitled only to
those benefits provided under existing law.  If Executive shall so terminate
this Employment Agreement, QTA shall be entitled to continue the non-competition
agreement.

 

11.01                 Executive shall be entitled to terminate this Employment
Agreement upon material breach by  QTA or for good cause.  A material breach by
QTA of the terms of this Employment Agreement shall entitle Executive to
terminate his services under this Employment Agreement effective thirty (30)
days from and after receipt of such notice by QTA.  Such notice shall include a
specific description of such breach and QTA shall have until the effective date
of the notice to cure or remedy such breach.  Upon the cure or remedy of such
breach, Executive’s notice of termination shall be deemed rescinded.  For
purposes of this Employment Agreement, a termination for good cause by Executive
shall be based upon the following action by the QTA:  a failure, without good
cause to continue Chairman of the Board of Directors of QTA; or a failure to
make any payment required hereunder.  Provided, however, Executive’s title,
duties and responsibilities as Chairman of the Board of Directors of QTA shall
be deemed to be altered with good cause by QTA if substantially all of its
assets are sold to or combined with another entity and Executive shall
thereafter continue to have the same significant duties and responsibilities
with respect to QTA’s continuing business and with a like Agreement, for a term
no less than that of this Employment Agreement.  Upon the occurrence of any
happening which would authorize Executive to terminate this Employment Agreement
for good cause, Executive shall notify QTA in writing within sixty (60) days
following such occurrence or Executive shall be deemed to have waived his right
to terminate this Employment Agreement for such occurrence.  Upon termination of
this Employment Agreement by Executive for material breach or good cause,
Executive shall be entitled to all remaining benefits provided for herein or the
monetary equivalent thereof.

 

12.                               Mitigation and Offset

 

12.0                        Executive shall  be required to mitigate the amount
of any payment  provided for in this Employment Agreement by seeking employment
or otherwise, to offset the amount of any payment provided for in this
Employment Agreement by amounts earned as a result of Executive’s employment or
self-employment during the period he is entitled to such payment.

 

13.                               Binding Agreement

 

13.0                        This Employment Agreement shall be binding upon and
inure to the benefit of

 

7

--------------------------------------------------------------------------------


 

Executive, and his heirs, and of QTA, and its respective successor and assigns. 
Executive may not, without the express written permission of  QTA assign or
pledge any right or obligations hereunder to any person, entity, firm or
corporation.

 

14.                               Arbitration

 

14.0                        QTA and Executive agree that any dispute or claim
concerning this Employment Agreement, or the terms and conditions of employment
under this Employment Agreement, shall be settled by arbitration.  The
arbitration proceedings will be conducted under the Commercial Arbitration Rules
of the American Arbitration Association in effect at the time a demand for
arbitration under the Rules is made.  The decision of the arbitrators, including
determination of the amount of any damages suffered, will be exclusive, final
and binding on /QTA and Executive, their heirs, executors, administrators,
successors and assigns.  Each party will bear that party’s own expenses in the
arbitration proceedings for arbitrators’ fees and attorney fees, for that
party’s witnesses, and other expenses of presenting the case.  Other arbitration
costs, including administrative fees and fees for records or transcripts, will
be borne equally by /QTA and Executive.

 

15.                               Amendment; Waiver

 

15.0                        This document contains the entire agreement of the
parties with respect to the employment of Executive by QTA and supersedes any
prior agreement.  No amendment or modification of this Employment Agreement
shall be valid unless evidenced by a dated written instrument executed by the
parties hereto.  No waiver by either party of any breach by the other party of
any provision or condition of this Employment Agreement shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time.

 

16.                               Governing Law

 

16.0                        This Employment Agreement shall be governed by and
construed in accordance with the laws of thee State of Kansas.

 

17.                               Notices

 

17.0                        All notices which a party is required or may desire
to give to the other party under or in connection with this Employment Agreement
shall be given in writing by addressing the same to the other party as follows:

 

8

--------------------------------------------------------------------------------


 

 

 

 

If to Executive, to:

 

 

Clint Quarles

 

 

 

 

 

 

 

If to QTA, to:

 

 

Quarles Team Agency, Inc.

 

 

C/O

 

 

or at such other place as may be designated in writing by like notice.  Any
notice shall be deemed to have been given within forty-eight (48) hours after
being addressed as required herein and deposited, first-class postage prepaid,
in the United States mail.

 

IN WITNESS THEREOF, the parties have executed this Employment Agreement this
      day of                  , 2002, effective as of the day and year first
above written.

 

 

 

 

 

Quarles Team Agency, Inc. (QTA)

 

 

 

 

 

By:

 

 

Robin Buerge, President

 

 

 

 

 

Clint Quarles

 

 

 

 

 

 

Executive

 

9

--------------------------------------------------------------------------------


 

Schedule 8.4(c)

--------------------------------------------------------------------------------


 

Schedule 8.4(c)

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

QUARLES TEAM AGENCY, INC.

a wholly owned financial subsidiary of

TeamBank, N.A.

 

AND

 

ROBIN BUERGE

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

1.

 

Term of Agreement and Definitions

 

 

 

2.

 

Entire Agreement

 

 

 

3.

 

Validity

 

 

 

4.

 

Paragraphs and other headings

 

 

 

5.

 

Successors

 

 

 

6.

 

Conditions Precedent

 

 

 

7.

 

Duties

 

 

 

8.

 

Salary, Benefits, Additional Compensation

 

 

 

9.

 

Protection of Company’s Interests

 

 

 

10.

 

Termination by Company

 

 

 

11.

 

Termination by Executive

 

 

 

12.

 

Mitigation and Offset

 

 

 

13.

 

Tax “Gross-Up” Provision

 

 

 

14.

 

Binding Agreement

 

 

 

15.

 

Arbitration

 

 

 

16.

 

Amendment; Waiver

 

 

 

17.

 

Governing Law

 

 

 

18.

 

Notices

 

 

 

Signatures

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

BETWEEN

 

QUARLES TEAM AGENCY, INC.

a wholly owned financial subsidiary of

TeamBank, N.A.

 

AND

 

ROBIN BUERGE

 

 

This Employment Agreement is made this            day of December, 2002 between
Quarles Team Agency, Inc., an Oklahoma corporation, (“QTA”) which is a wholly
owned financial subsidiary of TeamBank, N.A. (hereinafter “TBNA”) and Robin
Buerge (“Executive”).

 

A.                                   Executive was serving as president of
Quarles Agency, Inc. prior to the merger of Quarles Agency, Inc. with TBNA’s
wholly owned subsidiary TeamBank Financial Subsidiary, Inc. (“TBFS”) pursuant to
a written Acquisition Agreement and Plan of Merger dated the            day of
December, 2002, (“Merger Agreement”).

 

B.                                     Executive has rendered valuable services
to Quarles Agency, Inc. and has acquired a background in and knowledge of QTA’s
continuing business and, if the Merger Agreement closes; QTA, the surviving
corporation of said Merger, desires to continue the services of Executive as
President of QTA subject to the provisions of this Employment Agreement.

 

C.                                     If the Merger Agreement closes, Executive
desires to serve QTA as President.

 

In consideration of the foregoing recitals and the agreements set forth herein
and subject to the terms and conditions of the Merger Agreement, QTA and
Executive agree as follows:

 

1.                                      Term of Agreement and Definitions:

 

1.0                               Term of Agreement:  QTA shall employ Executive
and Executive accepts such Employment for a term beginning on the date the
Merger Agreement Closes and ending on the 31st day of December, 2004, subject to
the terms and conditions set forth herein, unless earlier termination of the
agreement shall occur in accordance with the subsequent provisions set forth
herein.

 

1.1                               Automatic Extension of Agreement Term: There
shall be no automatic extension of the term provided for in paragraph 1.0

 

1.2                               Definitions:  The following definitions shall
be used in the interpretation of this Employment Agreement.

 

1.2.1                     Employment on an active full time basis means the
Executive’s professional services shall be substantially devoted to QTA. 
Although prior approval by QTA of Executive’s employment by third parties is not
required, QTA shall have the right to review any employment

 

1

--------------------------------------------------------------------------------


 

of Executive by any entity and shall have the right to require Executive to
abandon any unsuitable employment as may be determined by QTA or to abandon any
activities competitive with QTA..  The term “active full time basis” includes
the requirement that Executive refrain from any activities which interfere with
Executive’s duties.  As applied to this Agreement, the parties hereby agree and
acknowledge that Executive will continue in his current positions with Grand
Lake Bancshares, Inc., an Oklahoma corporation, and of Buerge Bancshares, Inc.,
a Missouri corporation.

 

1.2.2                     Year, Month, Week and Day, unless otherwise provided
in this Employment Agreement, the word “year” shall be construed to mean a
calendar year of 365 days, the word “month” shall be construed to mean a
calendar month, the work “week” shall be construed to mean a calendar week of 7
days, and the word “day” shall be construed to mean a period of 24 hours running
from midnight to midnight.

 

1.2.3                     Annual Base Salary is the sum of money regularly paid
by QTA to Executive each full calendar year of the term of this Employment
Agreement pursuant to provisions of Section 8.0 of this Employment Agreement.

 

1.2.4                     Customary payroll practices are those policies and
procedures routinely followed by QTA concerning the time and method of payment
of compensation to its employees as may from time to time be adopted by QTA
during course of this Employment Agreement.  It is anticipated that QTA will
adopt the policies and procedures currently used by TBNA on or about the date of
closing of the Merger Agreement.

 

1.2.5                     Company policies are those written policies adopted by
QTA customary practices routinely followed by which may from time to time be
adopted by during the course of this Employment Agreement.  The parties
acknowledge QTA may from time to time reasonably enact new policies or alter
existing policies.

 

1.2.6                     Organization as used herein shall be broadly defined
to include any business, civic or community group or entity.

 

1.2.7                     Wilful Misconduct is any act performed with a designed
purpose or intent on the part of a person to do wrong.

 

1.2.8                     Gross misappropriation of funds shall be any
misappropriation of company funds by any means which is intentional and not of
an inconsequential nature or amount.

 

2.                                      Entire Agreement

 

2.0                           With respect to the matters specified herein, this
Employment Agreement contains the entire agreement between the parties with
respect to the subject matter herein and supersedes all prior oral and written
agreements, understandings and commitments between the parties.  This Employment
Agreement shall not affect the provisions of any other compensation, retirement
or other benefit programs of to which Executive is a party or of which Executive
is a beneficiary.  The parties acknowledge that QTA has established a routine
agreement with agents employed by QTA commonly referred to as the “producers
agreement”.  QTA and Executive shall sign and date and incorporated by reference
herein the producers agreement applicable to Executive.

 

3.                                      Validity

 

3.0                               In the event that any provision of this
Employment Agreement is held to be invalid, void or unenforceable, the same
shall not affect, in any respect whatsoever, the validity of any other

 

2

--------------------------------------------------------------------------------


 

provision of the agreement.

 

4.                                      Paragraphs and other headings

 

4.0                               Paragraphs and other headings contained in
this Employment Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Employment Agreement.

 

5.                                      Successors

 

5.0                               The rights and duties of a party hereunder
shall not be assignable by Executive in that his services shall be deemed
personal services. This Employment Agreement shall be binding upon and inure to
the benefit of any successor of QTA, and any such successor shall be deemed
substituted for QTA under the terms of this Employment Agreement.  The term
“successor” as used herein shall include any person, firm, corporation or other
business entity which at any time, by merger, purchase or otherwise, acquires
all or substantially all of the assets or business of QTA.

 

6.                                      Conditions Precedent

 

6.0                               QTA’s performance of any of the obligations of
this Employment Agreement shall be expressly conditioned upon the closing of the
Merger Agreement and upon all following conditions:

 

6.0.1                     Neither the Office of the Comptroller of Currency nor
any other state or federal regulatory agencies shall object to Executive serving
in the proposed capacities at QTA and Executive’s employment shall not result in
additional supervisory review of QTA or its parent company, TBNA; and

 

6.0.2                     The terms and provisions of this Employment Agreement
are accepted and ratified by the Board of Directors of QTA immediately following
the time the Merger Agreement is approved; and

 

6.0.3                   Executive shall agree to and execute a non-competition
agreement in the form set forth in Exhibit 1 attached hereto; and

 

6.0.4                     Executive shall at the time of closing of the Merger
Agreement be serving as the President of QTA.

 

7.                                      Duties

 

7.0                               QTA employ Executive upon an active full-time
basis, as President of Directors of QTA subject to the order and direction of
the Board of Directors of QTA.

 

7.1                               During the term of this Employment Agreement,
Executive shall devote substantially all of his time, attention, and best
efforts to the business of QTA.  Executive shall perform such duties and shall
exercise such power and authority as delegated by the Board of Directors of QTA
from time to time, provided that such duties are commensurate with the positions
of Chairman of Board of Director of an insurance agency.  Executive may engage
in other nonbusiness activities such as charitable, educational, religious and
similar types of activities so long as such activities do not prevent the
performance of Executive’s duties herein or conflict in any material way with
the business of QTA.  Notwithstanding the above, Executive shall be permitted to
serve as a Director or Trustee of other organizations, in accordance with the
policies of QTA.

 

3

--------------------------------------------------------------------------------


 

7.2                               The duties of Executive shall be defined using
a written job definition, developed by the Board of Directors of QTA, which
shall consult with Executive in the development of the written job definition. 
Executive and said written job definition shall be subject to any systematic
evaluation system(s) that the QTA may from time to time employ.  The parties
agree during the term of this Employment Agreement the written job definition
may be amended from time to time.

 

7.3                               Executive’s duties shall be performed
principally at QTA’s headquarters, presently located in Tulsa, Oklahoma.

 

8.                                      Salary, Benefits, Additional
Compensation

 

8.0                               Annual Base Salary.

 

8.0.1                     From the date of closing of the Merger Agreement until
December 31, 2002, the Executive shall be compensated in accordanced with the
agreements of the predecessor of QTA.  Commencing January 1, 2003, the
Executive’s annual base salary during the remaining term of this Employment
Agreement shall be TWO HUNDRED THOUSAND DOLLARS ($200,000.00) per year payable
according to the customary payroll practices of QTA and subject to all benefits
provided by QTA at that time and subject to all required withholding taxes. 
Executive understands that he shall be subject to the terms and conditions of
participation any any and all benefits which may change from time to time as
provided below in paragraph 8.1.0.

 

8.0.2                     From the date of closing of the Merger Agreement until
December 31, 2002, Executive shall be additionally compensated in accordance
with the producers agreement in effect at the time of closing.  Commencing
January 1, 2003, Executive shall be additionally compensated during the term of
this Employment Agreement in accordance with QTA’s business commission schedule
as more particularly set forth in the “producers agreement” attached hereto and
incorporated by reference herein which sums shall be payable according to the
customary payroll practices of QTA and subject to all required withholding
taxes.  Executive shall be entitled to participate in any benefit plan provided
by QTA for which he is eligible.  Executive understands that he shall be subject
to the terms and conditions of participation in any such benefit plans which may
change from time to to time, as provided below in paragraph 8.1.0.

 

8.1                               Benefits

 

8.1.0                     During the term of this Employment Agreement,
Executive shall receive all benefits generally made available to executives of
QTA as may from time to time be in effect, provided that nothing herein shall
require QTA to establish or maintain such plans.

 

8.2                               Executive Expenses.

 

8.2.0                     From the date of closing of the Merger Agreement until
December 31, 2002 Executive’s business expenses shall be paid in accordance with
the policies of QTA’s predecessor.  During the term of this Agreement, Executive
shall be expected to incur various business expenses customarily incurred by
persons holding like positions, including but not limited to traveling,
enteraintiment and similar expenses, all of which are to be incurred by
Executive for the benefit of QTA.  Commencing January 1, 2003, Executive shall
be subject to QTA’s policies regarding the reinbursement and non-reimbursement
of said expense.  Executive acknowledges that QTA policies do not necessarily
provide for the reimbursement of all expenses.

 

8.2.1                     Executive shall account to QTA for any reimbursement
or payment of such expenses in such a manner as QTA practices may from time to
time require.

 

4

--------------------------------------------------------------------------------


 

8.3                               Tax Liability.

 

Any tax liability, which the benefits provided for by this Employment Agreement
create for Executive, shall be the sole responsibility of Executive.

 

8.4                               Non-Competition Agreement Compensation.

 

8.4.0                     Executive shall execute a non-competition agreement in
the form attached hereto as Exhibit 1 and and Executive shall be subject to the
terms and provisions contained therein.

 

9.                                      Protection of QTA’s Interests

 

9.0                               During the term of this Employment Agreement,
Executive shall not directly or indirectly engage in competition with, nor shall
he own any interest in any business which competes with, any business of QTA.

 

9.1                               Except for actions taken in the course of his
employment hereunder, at no time, including after any termination of this
Employment Agreement, shall Executive divulge, furnish or make accessible to any
person or entity any information of a confidential or proprietary nature
obtained by him while in the employ of QTA.  Upon termination of his employment,
Executive shall return to all such information which exists in writing or other
physical form and all copies thereof in his possession or under his control. 
Executive shall comply with the confidentiality policies of the company and
acknowledges that these confidentiality policies apply but are not limited to
(i) any and all trade secrets concerning QTA’s business, data, know-how,
customer lists, current and planned marketing and sales methods and processes,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs, past, current and planned
research and development, computer software and database technologies, systems
and structures, historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials; and (ii) any and all other information, whether or not documented in
any manner, relating to QTA’s business that is a trade secret within the meaning
of applicable trade secret law which is owned by QTA and regularly used in the
operation of QTA’s business, but in connection with which the QTA takes
precautions to prevent dissemination to any person other than certain
shareholders, directors, officers and employees of QTA.  Executive agrees that
he shall not use or disclose any information subject to the confidentiality
policies of QTA, directly or indirectly, either during the term of his
employment under this Agreement or at any time thereafter, in any way that may
result in a detriment to QTA or QTA’s business.

 

9.2                               QTA, its successors and assigns, shall, in
addition to Executive’s services, be entitled to receive and own all of the
results and proceeds of said services (including, without limitation, literary
material and other intellectual property) produced or created during the term of
Executive’s employment hereunder.  Executive will, at the request of QTA,
execute such assignments, certificates or other instruments as may from time to
time deem necessary or desirable to evidence, establish, maintain, protect,
enforce or defend its right or title to any such material.  Executive
specifically agrees that he will not from and after termination of his
employment until the third anniversay of the date of such termination of
employment recruit, hire, induce, solicit, interfere with or otherwise direct
away from QTA any person who at the time or during the six month period
preceding termination was an employee or agent of QTA or any of its
predecessors, without the prior written consent of QTA.

 

9.3                               Nothing in this Agreement is intended to
prohibit Burege from continuing to serve in his

 

5

--------------------------------------------------------------------------------


 

current capacities with Grand Lake Bancorp, Inc. Grand Lake Bank.and/or Buerge
Bancshares, Inc. and their respective current operations.

 

10.                               Termination by QTA

 

10.0                        QTA shall have the right to terminate this
Employment Agreement upon the death of Executive.

 

10.1                        QTA shall have the right to terminate this
Employment Agreement upon material breach by Executive or for good cause, which
shall mean (a) willful misconduct in following the legitimate directions of the
Board of Directors of QTA; or (b) commission of a significant act of dishonesty,
deceit or breach of fiduciary duty in the performance of Executive’s duties; or
(c) gross misappropriation of QTA funds or property; or (d) habitual
drunkenness/drug addiction; or (e) excessive absenteeism not related to illness,
sick leave or vacations; provided, however, Executive shall be entitled to
notice of any acts which QTA considers to be misconduct or good cause as
described in this paragraph.  Such notice shall include the specifics of the
basis for possible termination and shall be communicated to Executive in writing
at least thirty (30) days prior to any such proposed termination by QTA. 
Executive shall be entitled to request and shall be given a reasonable period of
time in which to show that he has corrected the specified misconduct.  Upon the
cure or remedy of such misconduct, QTA shall rescind its notice of termination. 
If there is any dispute with respect to whether Executive has cured the
misconduct, a decision will be sought from a lawyer mutually agreed to by both
QTA and Executive.  If QTA and Executive can not agree on a lawyer, each will
pick a lawyer who will together pick a lawyer who shall render a decision.

 

10.2                        If this Employment Agreement is terminated by QTA
for material breach or good cause, Executive shall not be entitled to any
benefits or compensation except those required by law.

 

10.3                        QTA may, at its sole discrection, purchase
additional life insurance to cover all or part of its obligations contatined in
this employement Agreement and Executive agrees to take a physical examination
to facilitate the placement of such insurance.

 

11.                               Termination by Executive

 

11.0                        Executive shall be entitled to terminate this
Employment Agreement without cause upon ninety (90) days written notice to QTA. 
If Executive shall so terminate this Employment Agreement, Executive forfeit all
benefits of this Employment Agreement except that he shall be entitled only to
those benefits provided under existing law.  If Executive shall so terminate
this Employment Agreement, QTA shall be entitled to continue the non-competition
agreement.

 

11.01                 Executive shall be entitled to terminate this Employment
Agreement upon material breach by QTA or for good cause.  A material breach by
QTA of the terms of this Employment Agreement shall entitle Executive to
terminate his services under this Employment Agreement effective thirty (30)
days from and after receipt of such notice by QTA.  Such notice shall include a
specific description of such breach and QTA shall have until the effective date
of the notice to cure or remedy such breach.  Upon the cure or remedy of such
breach, Executive’s notice of termination shall be deemed rescinded.  For
purposes of this Employment Agreement, a termination for good cause by Executive
shall be based upon the following action by the QTA: a failure, without good
cause to continue Chairman of the Board of Directors of QTA; or a failure to
make any payment required hereunder.  Provided, however, Executive’s title,
duties and responsibilities as Chairman of the Board of Directors of QTA shall
be deemed to be altered with good cause by QTA if substantially all of its
assets are sold to or combined with another entity and

 

6

--------------------------------------------------------------------------------


 

Executive shall thereafter continue to have the same significant duties and
responsibilities with respect to QTA’s continuing business and with a like
Agreement, for a term no less than that of this Employment Agreement.  Upon the
occurrence of any happening which would authorize Executive to terminate this
Employment Agreement for good cause, Executive shall notify QTA in writing
within sixty (60) days following such occurrence or Executive shall be deemed to
have waived his right to terminate this Employment Agreement for such
occurrence.  Upon termination of this Employment Agreement by Executive for
material breach or good cause, Executive shall be entitled to all remaining
benefits provided for herein or the monetary equivalent thereof.

 

12.                               Mitigation and Offset

 

12.0                        Executive shall be required to mitigate the amount
of any payment provided for in this Employment Agreement by seeking employment
or otherwise, to offset the amount of any payment provided for in this
Employment Agreement by amounts earned as a result of Executive’s employment or
self-employment during the period he is entitled to such payment.

 

13.                               Binding Agreement

 

13.0                        This Employment Agreement shall be binding upon and
inure to the benefit of Executive, and his heirs, and of QTA, and its respective
successor and assigns.  Executive may not, without the express written
permission of QTA assign or pledge any right or obligations hereunder to any
person, entity, firm or corporation.

 

14.                               Arbitration

 

14.0                        QTA and Executive agree that any dispute or claim
concerning this Employment Agreement, or the terms and conditions of employment
under this Employment Agreement, shall be settled by arbitration.  The
arbitration proceedings will be conducted under the Commercial Arbitration Rules
of the American Arbitration Association in effect at the time a demand for
arbitration under the Rules is made.  The decision of the arbitrators, including
determination of the amount of any damages suffered, will be exclusive, final
and binding on /QTA and Executive, their heirs, executors, administrators,
successors and assigns.  Each party will bear that party’s own expenses in the
arbitration proceedings for arbitrators’ fees and attorney fees, for that
party’s witnesses, and other expenses of presenting the case.  Other arbitration
costs, including administrative fees and fees for records or transcripts, will
be borne equally by /QTA and Executive.

 

15.                               Amendment; Waiver

 

15.0                        This document contains the entire agreement of the
parties with respect to the employment of Executive by QTA and supersedes any
prior agreement.  No amendment or modification of this Employment Agreement
shall be valid unless evidenced by a dated written instrument executed by the
parties hereto.  No waiver by either party of any breach by the other party of
any provision or condition of this Employment Agreement shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time.

 

16.                               Governing Law

 

16.0                        This Employment Agreement shall be governed by and
construed in accordance with the laws of thee State of Kansas.

 

17.                               Notices

 

17.0                        All notices which a party is required or may desire
to give to the other party under or in connection with this Employment Agreement
shall be given in writing by addressing the same to

 

7

--------------------------------------------------------------------------------


 

the other party as follows:

 

 

If to Executive, to:

 

 

Robin Buerge

 

 

 

 

 

 

 

 

 

 

 

 

If to QTA, to:

 

 

Quarles Team Agency, Inc.

 

 

 

C/O

 

 

 

or at such other place as may be designated in writing by like notice.  Any
notice shall be deemed to have been given within forty-eight (48) hours after
being addressed as required herein and deposited, first-class postage prepaid,
in the United States mail.

 

IN WITNESS THEREOF, the parties have executed this Employment Agreement this
             day of                              , 2002, effective as of the day
and year first above written.

 

 

 

 

Quarles Team Agency, Inc. (QTA)

 

 

 

 

 

 

 

By:

 

 

C. Gene Quarles, Chairman

 

 

 

 

Robin Buerge

 

 

 

 

 

 

 

Executive

 

8

--------------------------------------------------------------------------------


 

Schedule 8.5(a)

 

 

--------------------------------------------------------------------------------


 

NON COMPETITION AGREEMENT

 

On this         day of               , 2002, Quarles Team Agency, Inc., an
Oklahoma corporation, hereinafter referred to as “QTA” and C. Gene Quarles, an
individual residing at
                                                               , 
              , Oklahoma, hereinafter referred to as “Quarles” and/or employee
enter into this contract.

 

WHEREAS, TeamBank, N.A., hereinafter referred to as “TBNA” has entered into a
certain Acquisition Agreement and Plan of Merger dated the            day of
December 2002, hereinafter referred to as “Merger Agreement” to merge Quarles
Agency, Inc. (“QA”) into a wholly owned subsidiary of TBNA with the surviving
entity to be a financial subsidiary of TBNA known as Quarles Team Agency, Inc.,
hereinafter referred to as SURVIVING Corporation or “QTA”; and

 

WHEREAS, TFIN is the parent company of TBNA and, thus, has a substantial
business interests which merit reasonable protection from TBNA employees and
employees of TBNA subsidiaries, and

 

WHEREAS, Quarles is a significant stockholder of QA, and as a result of his
previous position with QA is possessed of and has been primarily responsible for
the development of the trade secrets, processes, formulations and proprietary
know how comprising the core of the intellectual property of QA essential to the
goodwill and continued viability of QTA as a going concern and an essential
component of the value to TBNA of the transaction contemplated by the Merger
Agreement; and

 

WHEREAS, compliance with the covenants not to compete and other provisions of
this Agreement by Quarles following consummation of Merger Agreement is an
essential

 

1

--------------------------------------------------------------------------------


 

condition precedent to consummation by TeamBank, N.A. of the transaction
contemplated by the Merger Agreement; and

 

WHEREAS, the preservation of the integrity of the business of QTA and its value
as a going concern free from any interference or undue advantage derived by
Quarles as a result of Quarles’s previous position with QA is an essential
condition precedent to the consummation by TBNA of the transaction contemplated
by the Merger Agreement, and the purpose of this Agreement is to provide for
appropriate restrictions on the conduct of Quarles for the purpose of preserving
such value for which TBNA has bargained and for which it will pay pursuant to
the Merger Agreement; and

 

WHEREAS, as a material inducement to TBNA to execute and deliver the Merger
Agreement, and in consideration of the execution, delivery and performance of
the Merger Agreement by TBNA, Quarles has agreed to execute and deliver this
Agreement and has agreed to the restrictive covenants contained herein, all
pursuant to the terms and conditions of this Non-Compete Agreement; and

 

WHEREAS, the parties wish to stipulate to certain material facts regarding the
enforceability of this contract pursuant to the parties choice of law; to wit:
the laws of the state of Kansas;

 

NOW THEREFORE IT IS AGREED:

 

1.                                       Upon the effective time of the Merger
Agreement, Quarles shall serve as Chairman of the Board of Directors of QTA, the
Surviving Corporation of the Merger Agreement, which will, following the closing
of the Merger Agreement, be a wholly owned financial subsidiary of TBNA.  In
addition, Quarles shall assist TFIN in the

 

2

--------------------------------------------------------------------------------


 

development of TFIN’s insurance business plan to be initiated through TFIN’s
various wholly owned subsidiaries.

 

2.                                       After the effective date of closing of
the Merger Agreement, and during the period defined in paragraph 3 below, if
Quarles’s employment with QTA, the Surviving Corporation, ceases for any reason;
Quarles shall not directly or indirectly, either personally or as an employee,
associate, partner, manager, agent, director, or otherwise or by means of any
corporate or other device engage in the insurance agency business or any similar
business within any of the following counties: (insert here the names of the
contiguous counties of Tulsa and a general approximation of the miles in radius)
of Tulsa, Oklahoma for the period of time specified in paragraph 3 below.  Nor
shall Quarles, for such term specified in paragraph 3 below and in such locales
set forth above, solicit business, directly or indirectly, from any customers of
QA, QTA, TFIN or any subsidiary of TFIN, including but not limited to TBNA, or
from any customers of any successors or assigns of such entities, for such
insurance services as are offered by QTA, TFIN or any subsidiary of TFIN or
their successors or assigns.

 

3.                                       The non competition obligation of
Quarles shall exist for a total period of five years from and after the
effective date of the Merger Agreement.  However, within said five year period,
the non competition obligation of Quarles imposed by this contract shall become
operational and effective at the time of actual termination of his employment by
TFIN or one of its wholly owned subsidiaries and shall continue thereafter until
the expiration of the total period of five years specified above at which

 

3

--------------------------------------------------------------------------------


 

time the obligations of all parties to this contract shall be terminated and
held for naught.  Although the Employment Agreement provides for termination of
employment by either Quarles or QTA, the duty of Quarles not to compete and the
obligation of TFIN to make payments provided herein as described in this
Agreement shall survive any termination of his employment with QTA, TFIN or any
of its wholly owned subsidiaries or their successors or assigns and shall be
binding on the parties.

 

4.                                       As consideration for this Agreement,
QTA agrees to pay Quarles the sum of FIFTY THREE THOUSAND TWO HUNDRED FIFTY and
00/100 ($53,250.00) on the effective date of this Agreement.

 

5.                                       Quarles consents to the disclosure, as
determined to be reasonably necessary by the attorneys for QTA, of the terms of
this contract to any party to the Merger Agreement; the stockholders, officers
and directors of Quarles Agency, Inc., and/or any state or federal regulatory
agency responsible for the review of any matter in connection with the approval
of the Merger Agreement.

 

6.                                       In the event any provision of this
Agreement shall be found unenforceable by a court of competent jurisdiction, the
parties agree all other provisions shall remain in full force and effect.  This
Agreement may be terminated only by a duly authorized, written agreement signed
and dated by both parties.

 

7.                                       Any differences, claims or matters in
dispute arising between the parties to this agreement, including permitted
assigns, shall be submitted by them to arbitration by the American Arbitration
Association or its successor and the determination of the American Arbitration
Association or its successor shall be final and absolute.  The arbitrator and
the arbitration proceedings shall be governed by the duly

 

4

--------------------------------------------------------------------------------


 

promulgated rules and regulations of the American Arbitration Association or its
successor in force at the time the arbitration request is made and the pertinent
provisions of the law of the State of Kansas relating to arbitration.  The
decision of the arbitrator may be entered as a judgment in any court of the
State of Kansas or the Federal District Court of the State of Kansas.

 

8.                                       This contract shall be binding on and
shall inure to the benefit of any successor or successors of QTA.

 

9.                                       This contract shall be governed by,
construed and enforced in accordance with the laws of the State of Kansas. 
Quarles specifically waives any objection to the application of the laws of the
State of Kansas and consents to the jurisdiction of the District Court of Miami
County, Kansas or the Federal District Court of the State of Kansas.  Quarles
acknowledges that he has reviewed his rights and remedies under the laws of the
state of Oklahoma and that by virtue of his consent to the jurisdiction of the
state of Kansas that he may have significantly altered or reduced his legal
rights and remedies.

 

10.                                 With respect to the subject matter contained
herein, this Agreement shall constitute the entire contract between the parties
and any prior understanding or representation of any kind preceding the date of
this contract shall not be binding upon either party except to the extent
incorporated in this contract and except to the extent this contract has been
incorporated in to the Employment Agreement.  The parties agree that the
obligations created by this contract shall be subject to any necessary federal
or state regulatory approvals and shall be amended as may be required to

 

5

--------------------------------------------------------------------------------


 

comply with federal and state regulations.

 

11.                                 Any modification of this contract or
additional obligation assumed by either party in connection with this contract
shall be binding only if evidenced in writing signed by each party or an
authorized representative of each party.

 

12.                                 The failure of either party to this contract
to insist upon the performance of any of the terms and conditions of this
contract, or the waiver of any breach of any of the terms and conditions of this
contract, shall not be construed as thereafter waiving any such terms and
conditions, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred.

 

13.                                 The parties agree to the following facts
which they stipulate shall constitute conclusive evidence regarding the
enforceability of this Agreement under the laws of the states of Kansas and/or
Oklahoma:

 

a.                                       This agreement is not adverse to the
public interest in that the limitation imposed here will not hinder open
competition in insurance services available to the public.

 

b.                                      This agreement is not adverse to the
public interest in that none of the provisions discourage the development of
innovation, technology or financial resources available to the public.

 

c.                                       This agreement is reasonable in its
efforts to protect the QTA’s interest in developing its highly personal services
marketing concept and improving efficiency in the delivery of personal insurance
services through specialized marketing strategies and customer programs. 
Confining the scope of this non-competition to exiting customers with whom
Quarles actually had contact would

 

6

--------------------------------------------------------------------------------


 

not protect QTA’s interest because business, commercial and consumer prospects
who are not yet customers comprise a large portion of ultimate target of the
specialized marketing strategies.  Considering the high level executive status
of Quarles who is far less involved in delivering direct services to QTA’s
customer and much more involved in the long range planning and development of
the marketing strategies, the scope of this agreement is reasonable and not too
broad.

 

d.                                      This agreement is not oppressive to
Quarles in that he has skills which are easily marketed in the insurance
industry outside the geographic locales subject to this agreement and the
Quarles has been highly compensated for agreeing not to compete with QTA in the
specified area for a reasonable period of time.

 

e.                                       Quarles has had ample time and
opportunity to consult with his attorney regarding the stipulations made herein,
the legal significance of such stipulations as well as the legal significance of
his agreement to apply the laws of the state of Kansas instead of Oklahoma. 
Quarles has voluntarily made all of the stipulations contained herein.

 

14.                                 The parties acknowledge by their signatures
below that the facts stipulated to in paragraph 13 above are true and correct
based upon their independent evaluation and knowledge.

 

7

--------------------------------------------------------------------------------


 

 

Quarles Team Agency, Inc.

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

President

 

 

 

 

 

 

Quarles

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

C. Gene Quarles

 

8

--------------------------------------------------------------------------------


 

Schedule 8.5(b)

 

 

--------------------------------------------------------------------------------


 

NON COMPETITION AGREEMENT

 

On this            day of                  , 2002, Quarles Team Agency, Inc., an
Oklahoma corporation, hereinafter referred to as “QTA” and Clint Quarles, an
individual residing at                                      ,               ,
Oklahoma, hereinafter referred to as “Quarles” or “employee” enter into this
contract.

 

WHEREAS, Quarles Agency, Inc., the predecessor of QTA, and TeamBank, N.A. have
entered into a certain Acquisition Agreement and Plan of Merger dated the
           day of December, 2002, hereinafter referred to as “Merger Agreement”;
and

 

WHEREAS, pursuant to a separate written Employment Agreement dated the
           day of December, 2002, hereinafter referred to as “Employment
Agreement” between QTA and Quarles, Quarles has agreed to continue his services
as an insurance agent of QTA, the surviving corporation of the above reference
Merger Agreement; and

 

WHEREAS, under the above described circumstances, the employment of Quarles and
the potential future competition of Quarles with QTA constitute an appropriate
situation for the use of a Non-Competition Contract/ Agreement ; and

 

WHEREAS, the parties wish to stipulate to certain material facts regarding the
enforceability of this contract pursuant to the parties choice of law; to wit:
the laws of the state of Kansas.

 

NOW THEREFORE IT IS AGREED:

 

1

--------------------------------------------------------------------------------


 

1.                                       Upon the effective time of the Merger
Agreement, Quarles shall commence employment with QTA pursuant to the Employment
Agreement.

 

2.                                       After the effective date of closing of
the Merger Agreement if Quarles’ employment with QTA ceases for any reason,
Quarles shall not engage in any business substantially the same as or in
competition with QTA which shall include, without limitation, doing any of the
following acts with the intent of profit, production of income or any type of
remuneration in whatever form whether directly or indirectly by Employee or a
member of Employee’s immediate family: (A) carrying on or engaging in any such
business as the principal, or on his or its own account, or solely or jointly
with others as a director officer, agent, producer, employee, independent
contractor, manager, consultant or partner (general or limited, shareholder or
holder of an equity security or otherwise; (B) lending credit or money for the
purpose of establishing or operating any such business; (C) giving advice to any
other person engaging in any such business; (D) lending or consenting to the use
of his or its name or reputation to be used in any such business; or (E)
allowing his or its skill, knowledge or experience to be used in any such
business.  During the period of time specified in paragraph 3 below, Quarles
shall not, either on his own account or directly or indirectly in conjunction
with or on behalf of any person or entity, call upon or solicit any person who
is then or has been an officer, manager, producer, agent or employee of QTA or
any branch of QTA or its predecessor Quarles Agency, Inc. or solicit any
customer of QTA or its predecessor Quarles Agency, Inc. or of any branch of
Quarles Agency, Inc. for., for such insurance services as are offered by Quarles

 

2

--------------------------------------------------------------------------------


 

Agency, Inc., QTA or any subsidiary of QTA or their successors or assigns. 
Quarles shall not contact any person or entity who is or every has been a client
or customer of QTA or its predecessor Quarles Agency, Inc. with the intent or
effect of causing that person or entity to be come a customer or client.

 

3.                                       The non competition obligation of
Quarles shall exist for a total period of five years from and after the
effective date of the Merger Agreement.  However, within said five year period,
the non competition obligation of Quarles imposed by this contract shall become
operational and effective at the time of actual termination of his employment
and shall continue thereafter for a period of three (3) years not to exceed the
total period of five year term provided for herein.  For example, if Quarles
terminates his employment three years after the effective date, his non
competition obligations would continue for a period of two years.   Although the
Employment Agreement provides for termination of employment by either Quarles or
QTA, the duty of Quarles not to compete and the obligation of QTA to make
payments provided herein shall survive any termination of his employment with
QTA or any of its wholly owned subsidiaries or their successors or assigns and
shall be binding on the parties.

 

4.                                       As consideration for this agreement,
QTA agrees to pay Quarles the sum of TWENTY-ONE THOUSAND SEVEN HUNDRED FIFTY   
($21,750.00) at the time of signing.

 

5.                                       Quarles consents to the disclosure, as
determined to be reasonably necessary by the attorneys for QTA, of the terms of
this contract to any party to the Merger Agreement; the stockholders, officers
and directors of Quarles Agency, Inc., and/or any state or federal regulatory
agency responsible for the review of any matter in

 

3

--------------------------------------------------------------------------------


 

connection with the approval of the Merger Agreement.

 

6.                                       In the event any provision of this
agreement shall be found unenforceable by a court of competent jurisdiction, the
parties agree all other provisions shall remain in full force and effect.  It is
intended that each and every provision of this agreement be severable.  This
agreement may be terminated only by a duly authorized, written agreement signed
and dated by both parties.

 

7.                                       Any differences, claims or matters in
dispute arising between the parties to this agreement, including permitted
assigns, shall be submitted by them to arbitration by the American Arbitration
Association or its successor and the determination of the American Arbitration
Association or its successor shall be final and absolute.  The arbitrator and
the arbitration proceedings shall be governed by the duly promulgated rules and
regulations of the American Arbitration Association or its successor in force at
the time the arbitration request is made and the pertinent provisions of the law
of the State of Kansas relating to arbitration.  The decision of the arbitrator
may be entered as a judgment in any court of the State of Kansas or the Federal
District Court of the State of Kansas.

 

8.                                       This contract shall be binding on and
shall inure to the benefit of any successor or successors of QTA.

 

9.                                       This contract shall be governed by,
construed and enforced in accordance with the laws of the States of Kansas.  It
is the desired intent of the parties that this agreement be enforced to the
fullest extent permissible under the applicable laws and public policies of
Kansas or any other applicable jurisdiction.  Accordingly to the extent that any
provision hereto or portion hereof which shall be adjudicated to be invalid or

 

4

--------------------------------------------------------------------------------


 

unenforceable, this agreement shall be reformed such that the restrictions
imposed upon Quarles are no greater than would be otherwise permissible under
applicable law.

 

10.                                 This contract shall constitute the entire
contract between the parties and any prior understanding or representation of
any kind preceding the date of this contract shall not be binding upon either
party except to the extent incorporated in this contract and except to the
extent this contract has been incorporated in to the Employment Agreement.  The
parties agree that the obligations created by this contract shall be subject to
any necessary federal or state regulatory approvals and shall be amended as may
be required to comply with federal and state regulations.

 

11.                                 Any modification of this contract or
additional obligation assumed by either party in connection with this contract
shall be binding only if evidenced in writing signed by each party or an
authorized representative of each party.

 

12.                                 The failure of either party to this contract
to insist upon the performance of any of the terms and conditions of this
contract, or the waiver of any breach of any of the terms and conditions of this
contract, shall not be construed as thereafter waiving any such terms and
conditions, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred.

 

13.                                 The parties agree to the following facts
which they stipulate shall constitute conclusive evidence regarding the
enforceability of this agreement under the laws of the states of Kansas and/or
Oklahoma:

 

a.                                       This agreement is not adverse to the
public interest in that the limitation imposed here will not hinder open
competition in insurance services available to

 

5

--------------------------------------------------------------------------------


 

the public.

 

b.                                      This agreement is not adverse to the
public interest in that none of the provisions discourage the development of
innovation, technology or financial resources available to the public.

 

c.                                       This agreement is reasonable in its
efforts to protect the employer’s interest in developing its highly personal
services marketing concept and improving efficiency in the delivery of personal
insurance services through specialized marketing strategies and customer
programs.  Confining the scope of an employee’s non-competition to exiting
customers with whom the employee actually had contact would not protect the
employer’s interest because business, commercial and consumer prospects who are
not yet customers comprise a large portion of ultimate target of the specialized
marketing strategies.  Considering the status of Quarles who is expected to be 
involved in delivering direct services to the employer’s customer and to be
involved in the designing of long range plans and development of the marketing
strategies, the scope of this agreement is reasonable and not too broad.

 

d.                                      This agreement is not oppressive to the
employee in that the employee has skills which are easily marketed in the
insurance industry outside the limitations of this agreement and the employee
has been highly compensated for agreeing not to compete with the employer as
specified for a reasonable period of time.  Quarles acknowledges that despite
the obligations of this

 

6

--------------------------------------------------------------------------------


 

agreement, he still has sufficient experience and ability to permit him to
obtain employment in businesses which are not in violation of the provisions of
this agreement and that enforcement of the obligations contained herein will not
prevent him from earning a livelihood.

 

e.                                       Employee has had ample time and
opportunity to consult with his attorney regarding the stipulations made herein,
the legal significance of such stipulations as well as the legal significance of
employee’s agreement to apply the laws of the state of Kansas instead of
Oklahoma.  Employee has voluntarily made all of the stipulations contained
herein.

 

14.                                 Quarles acknowledges and agrees that, in the
event of a prospective or actual breach of any of the provisions of this
agreement by him, monetary damages would not be an adequate remedy to compensate
QTA for the loss of goodwill and other harm to QTA business.  In the event of a
threatened or actual breach of any of the provisions of this agreement by
Quarles, the parties agree that QTA shall be entitled, it so elects, to a
temporary restraining order and to temporary and permanent injunctive relief to
prevent or terminate such anticipated or actual breach, in each case without the
necessity of a bond.  In additional QTA shall be entitled to such damages as it
can show it sustained by reason of such threatened or actual breach.  QTA shall
be entitled to and have the right to inform any person or entity that it
reasonably believes to be participating with or considering participating with
Quarles or receiving from Quarles

 

7

--------------------------------------------------------------------------------


 

assistance in violation of this agreement.

 

15.                                 The parties acknowledge by their signatures
below that the facts stipulated to in paragraph 13 above are true and correct
based upon their independent evaluation and knowledge.

 

8

--------------------------------------------------------------------------------


 

 

Quarles Team Agency, Inc..

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

 

Robin Buerge,

 

 

President

 

 

 

 

 

EMPLOYEE

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

 

Clint Quarles

 

9

--------------------------------------------------------------------------------


 

Schedule 8.5(c)

 

 

--------------------------------------------------------------------------------


 

NON COMPETITION AGREEMENT

 

 

On this          day of                  , 2002, Quarles Team Agency, Inc., an
Oklahoma corporation, hereinafter referred to as “QTA” and Robin Buerge, an
individual residing at                                        ,                ,
Oklahoma, hereinafter referred to as “Buerge” and/or employee enter into this
contract.

 

WHEREAS, TeamBank, N.A., hereinafter referred to as “TBNA” has entered into a
certain Acquisition Agreement and Plan of Merger dated the               day of
December 2002, hereinafter referred to as “Merger Agreement” to merge Quarles
Agency, Inc. (“QA”) into a wholly owned subsidiary of TBNA with the surviving
entity to be a financial subsidiary of TBNA known as Quarles Team Agency, Inc.,
hereinafter referred to as SURVIVING Corporation or “QTA”; and

 

WHEREAS, TFIN is the parent company of TBNA and, thus, has a substantial
business interests which merit reasonable protection from TBNA employees and
employees of TBNA subsidiaries, and

 

WHEREAS, Buerge is a significant stockholder of QA, and as a result of his
previous position with QA is possessed of and has been primarily responsible for
the development of the trade secrets, processes, formulations and proprietary
know how comprising the core of the intellectual property of QA essential to the
goodwill and continued viability of QTA as a going concern and an essential
component of the value to TBNA of the transaction contemplated by the Merger
Agreement; and

 

WHEREAS, compliance with the covenants not to compete and other provisions of
this Agreement by Buerge following consummation of Merger Agreement is an

 

1

--------------------------------------------------------------------------------


 

essential condition precedent to consummation by TeamBank, N.A. of the
transaction contemplated by the Merger Agreement; and

 

WHEREAS, the preservation of the integrity of the business of QTA and its value
as a going concern free from any interference or undue advantage derived by
Buerge as a result of Buerge’s previous position with QA is an essential
condition precedent to the consummation by TBNA of the transaction contemplated
by the Merger Agreement, and the purpose of this Agreement is to provide for
appropriate restrictions on the conduct of Buerge for the purpose of preserving
such value for which TBNA has bargained and for which it will pay pursuant to
the Merger Agreement; and

 

WHEREAS, as a material inducement to TBNA to execute and deliver the Merger
Agreement, and in consideration of the execution, delivery and performance of
the Merger Agreement by TBNA, Buerge has agreed to execute and deliver this
Agreement and has agreed to the restrictive covenants contained herein, all
pursuant to the terms and conditions of this Non-Compete Agreement; and

 

WHEREAS, the parties wish to stipulate to certain material facts regarding the
enforceability of this contract pursuant to the parties choice of law; to wit:
the laws of the state of Kansas;

 

NOW THEREFORE IT IS AGREED:

 

1.                                       Upon the effective time of the Merger
Agreement, Buerge shall serve as President of QTA, the Surviving Corporation of
the Merger Agreement, which will, following the closing of the Merger Agreement,
be a wholly owned financial subsidiary of TBNA.  In addition, Buerge shall
assist TFIN in the development of TFIN’s insurance

 

2

--------------------------------------------------------------------------------


 

business plan to be initiated through TFIN’s various wholly owned subsidiaries.

 

2.                                       After the effective date of closing of
the Merger Agreement, and during the period defined in paragraph 3 below, if
Buerge’s employment with QTA, the Surviving Corporation, ceases for any reason;
Buerge shall not directly or indirectly, either personally or as an employee,
associate, partner, manager, agent, director, or otherwise or by means of any
corporate or other device engage in the insurance agency business or any similar
business within any of the following counties: (insert here the names of the
contiguous counties of Tulsa and a general approximation of the miles in radius)
of Tulsa, Oklahoma for the period of time specified in paragraph 3 below.  Nor
shall Buerge, for such term specified in paragraph 3 below and in such locales
set forth above, solicit business, directly or indirectly, from any customers of
QA, QTA, TFIN or any subsidiary of TFIN, including but not limited to TBNA, or
from any customers of any successors or assigns of such entities, for such
insurance services as are offered by QTA, TFIN or any subsidiary of TFIN or
their successors or assigns.

 

3.                                       The non competition obligation of
Buerge shall exist for a total period of five years from and after the effective
date of the Merger Agreement.  However, within said five year period, the non
competition obligation of Buerge imposed by this contract shall become
operational and effective at the time of actual termination of his employment by
TFIN or one of its wholly owned subsidiaries and shall continue thereafter until
the expiration of the total period of five years specified above at which time
the obligations of all parties to this contract shall be terminated and held for
naught.  Although the Employment Agreement provides for termination of
employment

 

3

--------------------------------------------------------------------------------


 

by either Buerge or QTA, the duty of Buerge not to compete and the obligation of
TFIN to make payments provided herein as described in this Agreement shall
survive any termination of his employment with QTA, TFIN or any of its wholly
owned subsidiaries or their successors or assigns and shall be binding on the
parties.

 

4.                                       As consideration for this Agreement,
QTA agrees to pay Buerge the sum of SEVENTY -FIVE THOUSAND AND 00/100 DOLLARS
($75,250.00) on the effective date of this Agreement.

 

5.                                       Buerge consents to the disclosure, as
determined to be reasonably necessary by the attorneys for QTA, of the terms of
this contract to any party to the Merger Agreement; the stockholders, officers
and directors of Quarles Agency, Inc., and/or any state or federal regulatory
agency responsible for the review of any matter in connection with the approval
of the Merger Agreement.

 

6.                                       In the event any provision of this
Agreement shall be found unenforceable by a court of competent jurisdiction, the
parties agree all other provisions shall remain in full force and effect.  This
Agreement may be terminated only by a duly authorized, written agreement signed
and dated by both parties.

 

7.                                       Any differences, claims or matters in
dispute arising between the parties to this agreement, including permitted
assigns, shall be submitted by them to arbitration by the American Arbitration
Association or its successor and the determination of the American Arbitration
Association or its successor shall be final and absolute.  The arbitrator and
the arbitration proceedings shall be governed by the duly promulgated rules and
regulations of the American Arbitration Association or its successor in force at
the time the arbitration request is made and the pertinent

 

4

--------------------------------------------------------------------------------


 

provisions of the law of the State of Kansas relating to arbitration.  The
decision of the arbitrator may be entered as a judgment in any court of the
State of Kansas or the Federal District Court of the State of Kansas.

 

8.                                       This contract shall be binding on and
shall inure to the benefit of any successor or successors of QTA.

 

9.                                       This contract shall be governed by,
construed and enforced in accordance with the laws of the State of Kansas. 
Buerge specifically waives any objection to the application of the laws of the
State of Kansas and consents to the jurisdiction of the District Court of Miami
County, Kansas or the Federal District Court of the State of Kansas.  Buerge
acknowledges that he has reviewed his rights and remedies under the laws of the
state of Oklahoma and that by virtue of his consent to the jurisdiction of the
state of Kansas that he may have significantly altered or reduced his legal
rights and remedies.

 

10.                                 This contract shall constitute the entire
contract between the parties and any prior understanding or representation of
any kind preceding the date of this contract shall not be binding upon either
party except to the extent incorporated in this contract and except to the
extent this contract has been incorporated in to the Employment Agreement.  The
parties agree that the obligations created by this contract shall be subject to
any necessary federal or state regulatory approvals and shall be amended as may
be required to comply with federal and state regulations.

 

11.                                 Any modification of this contract or
additional obligation assumed by either party in connection with this contract
shall be binding only if evidenced in writing signed

 

5

--------------------------------------------------------------------------------


 

by each party or an authorized representative of each party.

 

12.                                 The failure of either party to this contract
to insist upon the performance of any of the terms and conditions of this
contract, or the waiver of any breach of any of the terms and conditions of this
contract, shall not be construed as thereafter waiving any such terms and
conditions, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred.

 

13.                                 The parties agree to the following facts
which they stipulate shall constitute conclusive evidence regarding the
enforceability of this Agreement under the laws of the states of Kansas and/or
Oklahoma:

 

a.                                       This agreement is not adverse to the
public interest in that the limitation imposed here will not hinder open
competition in insurance services available to the public.

 

b.                                      This agreement is not adverse to the
public interest in that none of the provisions discourage the development of
innovation, technology or financial resources available to the public.

 

c.                                       This agreement is reasonable in its
efforts to protect the QTA’s interest in developing its highly personal services
marketing concept and improving efficiency in the delivery of personal insurance
services through specialized marketing strategies and customer programs. 
Confining the scope of this non-competition to exiting customers with whom
Buerge actually had contact would not protect QTA’s interest because business,
commercial and consumer prospects who are not yet customers comprise a large
portion of ultimate target of the specialized marketing strategies.  Considering
the high level executive

 

6

--------------------------------------------------------------------------------


 

status of Buerge who is far less involved in delivering direct services to QTA’s
customer and much more involved in the long range planning and development of
the marketing strategies, the scope of this agreement is reasonable and not too
broad.

 

d.                                      This agreement is not oppressive to
Buerge in that he has skills which are easily marketed in the insurance industry
outside the geographic locales subject to this agreement and the Buerge has been
highly compensated for agreeing not to compete with QTA in the specified area
for a reasonable period of time.

 

e.                                       Buerge has had ample time and
opportunity to consult with his attorney regarding the stipulations made herein,
the legal significance of such stipulations as well as the legal significance of
his agreement to apply the laws of the state of Kansas instead of Oklahoma. 
Buerge has voluntarily made all of the stipulations contained herein.

 

14.                                 The parties acknowledge by their signatures
below that the facts stipulated to in paragraph 13 above are true and correct
based upon their independent evaluation and knowledge.

 

7

--------------------------------------------------------------------------------


 

 

Quarles Team Agency, Inc..

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

Chairman

 

 

 

 

 

 

 

 

BUERGE

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

Robin Buerge

 

8

--------------------------------------------------------------------------------


 

Schedule 8.6

 

 

--------------------------------------------------------------------------------


 

NON COMPETITION AGREEMENT

 

On this          day of                 , 2002, Team Financial, Inc., a
financial holding company incorporated in the State of Kansas, hereinafter
referred to as “TFIN” and Robin Buerge, an individual residing at
                                       , Tulsa, Oklahoma, hereinafter sometimes
referred to as “Buerge” enter into this contract.

 

WHEREAS, TeamBank, N.A., hereinafter referred to as “TBNA” has entered into a
certain Acquisition Agreement and Plan of Merger dated the            day of
December 2002, hereinafter referred to as “Merger Agreement” to merge Quarles
Agency, Inc. (“QA”) into a wholly owned subsidiary of TBNA with the surviving
entity to be a financial subsidiary of TBNA known as Quarles Team Agency, Inc.,
hereinafter referred to as SURVIVING Corporation or “QTA”; and

 

WHEREAS, TFIN is the parent company of TBNA and, thus, has a substantial
business interests which merit reasonable protection from TBNA employees, and

 

WHEREAS, Buerge is a significant stockholder of QA, and as a result of his
previous position with QA is possessed of and has been primarily responsible for
the development of the trade secrets, processes, formulations and proprietary
know how comprising the core of the intellectual property of QA essential to the
goodwill and continued viability of QTA as a going concern and an essential
component of the value to TBNA of the transaction contemplated by the Merger
Agreement; and

 

WHEREAS, compliance with the covenants not to compete and other provisions of
this Agreement by Buerge following consummation of Merger Agreement is an
essential condition precedent to consummation by TeamBank, N.A. of the
transaction contemplated by the Merger Agreement; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the preservation of the integrity of the business of QTA and its value
as a going concern free from any interference or undue advantage derived by
Buerge as a result of Buerge’s previous position with QA is an essential
condition precedent to the consummation by TBNA of the transaction contemplated
by the Merger Agreement, and the purpose of this Agreement is to provide for
appropriate restrictions on the conduct of Buerge for the purpose of preserving
such value for which TBNA has bargained and for which it will pay pursuant to
the Merger Agreement; and

 

WHEREAS, as a material inducement to TBNA to execute and deliver the Merger
Agreement, and in consideration of the execution, delivery and performance of
the Merger Agreement by TBNA, Buerge has agreed to execute and deliver this
Agreement and has agreed to the restrictive covenants contained herein, all
pursuant to the terms and conditions of this Non-Compete Agreement; and

 

WHEREAS, the parties wish to stipulate to certain material facts regarding the
enforceability of this contract pursuant to the parties choice of law; to wit:
the laws of the state of Kansas; and

 

WHEREAS, Buerge has agreed to continue his services as President of the
Surviving Corporation following the closing of the Merger Agreement, and

 

WHEREAS, under the above described circumstances, the employment of Buerge by a
wholly owned subsidiary of TFIN and the potential future competition of Buerge
with TFIN’s interest in the Surviving Corporation constitute an appropriate
situation for the use of a Non-Competition Contract directly between Buerge and
TFIN as well as between Surviving Corporation and Buerge and/or between TBNA and

 

2

--------------------------------------------------------------------------------


 

Buerge.

 

NOW THEREFORE IT IS AGREED:

 

1.                                       Upon the effective time of the Merger
Agreement, Buerge shall serve as President of QTA, the Surviving Corporation of
the Merger Agreement, which will, following the closing of the Merger Agreement,
be a wholly owned financial subsidiary of TBNA.  In addition, Buerge shall
assist TFIN in the development of TFIN’s insurance business plan to be initiated
through TFIN’s various wholly owned subsidiaries.

 

2.                                       After the effective date of closing of
the Merger Agreement if Quarles’ employment with QTA ceases for any reason,
Buerge shall within any of the following counties: (insert here the names of the
contiguous counties of Tulsa and a general approximation of the miles in radius)
of Tulsa, Oklahoma for the period specified in paragraph 3 below engage in any
business substantially the same as or in competition with QTA which shall
include, without limitation, doing any of the following acts with the intent of
profit, production of income or any type of remuneration in whatever form
whether directly or indirectly by Employee or a member of Employee’s immediate
family: (A) carrying on or engaging in any such business as the principal, or on
his or its own account, or solely or jointly with others as a director officer,
agent, producer, employee, independent contractor, manager, consultant or
partner (general or limited, shareholder or holder of an equity security or
otherwise; (B) lending credit or money for the purpose of establishing or
operating any such business; (C) giving advice to any other person engaging in
any such business; (D) lending or consenting to the use of his or its name or
reputation to be used in any such business; or (E) allowing his or its skill,
knowledge or experience to be used in any such business.  During the period of
time

 

3

--------------------------------------------------------------------------------


 

specified in paragraph 3 below, Quarles shall not, either on his own account or
directly or indirectly in conjunction with or on behalf of any person or entity,
call upon or solicit any person who is then or has been an officer manager,
producer, agent or employee of QTA or any branch of QTA or its predecessor
Quarles Agency, Inc. solicit any customer of QTA or its predecessor Quarles
Agency, Inc. or of any branch of Quarles Agency, Inc. for., for such insurance
services as are offered by Quarles Agency, Inc., QTA or any subsidiary of QTA or
their successors or assigns.  Quarles shall not contact any person or entity who
is or every has been a client or customer of QTA or its predecessor Quarles
Agency, Inc. with the intent or effect of causing that person or entity to be
come a customer or client.

 

3.                                       The non competition obligation of
Buerge shall exist for a total period of five years from and after the effective
date of the Merger Agreement.  However, within said five year period, the non
competition obligation of Buerge imposed by this contract shall become
operational and effective at the time of actual termination of his employment by
TFIN or one of its wholly owned subsidiaries and shall continue thereafter until
the expiration of the total period of five years specified above at which time
the obligations of all parties to this contract shall be terminated and held for
naught.  Although the Employment Agreement provides for termination of
employment by either Buerge or QTA, the duty of Buerge not to compete and the
obligation of TFIN to make payments provided herein as described in this
Agreement shall survive any termination of his employment with QTA, TFIN or any
of its wholly owned subsidiaries or their successors or assigns and shall be
binding on the parties

 

4.                                       As consideration for this agreement,
TFIN agrees to pay and Buerge shall

 

4

--------------------------------------------------------------------------------


 

receive shares of Team Financial, Inc. common stock with a market value of not
less than TWO HUNDRED THOUSAND DOLLARS ($200,000.00) on the date of signing this
agreement.  Buerge acknowledges that he has received copies of the 2001 Annual
TFIN Report; Proxy Statement, all filings by TFIN with the Securities and
Exchange Commission for 2002 and all press releases issued by TFIN in 2002.

 

5.                                       Buerge consents to the disclosure, as
determined to be reasonably necessary by the attorneys for TFIN, of the terms of
this contract to any party to the Merger Agreement; the stockholders, officers
and directors of the QA and/or any state or federal regulatory agency
responsible for the review of any matter in connection with the approval of the
Merger Agreement.

 

6.                                       In the event any provision of this
agreement shall be found unenforceable by a court of competent jurisdiction, the
parties agree all other provisions shall remain in full force and effect.  This
agreement may be terminated only by a duly authorized, written agreement signed
and dated by both parties.

 

7.                                       Any differences, claims or matters in
dispute arising between the parties to this agreement, including permitted
assigns, shall be submitted by them to arbitration by the American Arbitration
Association or its successor and the determination of the American Arbitration
Association or its successor shall be final and absolute.  The arbitrator and
the arbitration proceedings shall be governed by the duly promulgated rules and
regulations of the American Arbitration Association or its successor in force at
the time the arbitration request is made and the pertinent provisions of the law
of the State of Kansas relating to arbitration.  The decision of the

 

5

--------------------------------------------------------------------------------


 

arbitrator may be entered as a judgment in any court of the State of Kansas or
the Federal District Court of the State of Kansas.

 

8.                                       This contract shall be binding on and
shall inure to the benefit of any successor or successors of TFIN.

 

9.                                       This contract shall be governed by,
construed and enforced in accordance with the laws of the State of Kansas. 
Buerge specifically waives any objection to the application of the laws of the
State of Kansas and consents to the jurisdiction of the District Court of Miami
County, Kansas or the Federal District Court of the State of Kansas.  Buerge
acknowledges that he has reviewed his rights and remedies under the laws of the
state of Oklahoma and that by virtue of his consent to the jurisdiction of the
state of Kansas that he may have significantly altered or reduced his legal
rights and remedies.

 

10.                                 This contract shall constitute the entire
contract between the parties with respect to the subject matter hereof, and any
prior understanding or representation of any kind preceding the date of this
contract shall not be binding upon either party except to the extent
incorporated in this Agreement and except to the extent this Agreement has been
incorporated into any other agreement of the parties.  The parties agree that
the obligations created by this Agreement shall be subject to any necessary
federal or state regulatory approvals and shall be amended as may be required to
comply.

 

11.                                 Any modification of this contract or
additional obligation assumed by either party in connection with this contract
shall be binding only if evidenced in writing signed by each party or an
authorized representative of each party.

 

6

--------------------------------------------------------------------------------


 

12.                                 The failure of either party to this contract
to insist upon the performance of any of the terms and conditions of this
contract, or the waiver of any breach of any of the terms and conditions of this
contract, shall not be construed as thereafter waiving any such terms and
conditions, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred.

 

13.                                 The parties agree to the following facts
which they stipulate shall constitute conclusive evidence regarding the
enforceability of this agreement under the laws of the States of Kansas:

 

a.                                       This agreement is not adverse to the
public interest in that the limitation imposed here will not hinder open
competition in insurance services available to the public.

 

b.                                      This agreement is not adverse to the
public interest in that none of the provisions discourage the development of
innovation, technology or insurance services available to the public.

 

c.                                       This agreement is reasonable in its
efforts to protect the legitimate interests of TFIN, TBNA and QTA (The Surviving
Corporation) in developing its insurance services as part of the marketing
concept adopted by TFIN and its wholly owned subsidiary banks and in improving
efficiency in the delivery of insurance products through personal banking
services in conjunction with specialized marketing strategies and customer
programs.  Confining the scope of Buerge’s non competition to exiting customers
with whom he actually had contact would not protect TFIN’ interests because
business, commercial and consumer prospects who are not yet customers comprise a
large portion of the ultimate target of the specialized marketing strategies

 

7

--------------------------------------------------------------------------------


 

developed by TFIN and its subsidiaries.  Considering the executive status of the
Buerger as President of QTA and his role in TFIN’s development of its business
strategy for making insurance products available to bank customers and due to
Buerge’s expected involvement in the long range planning and development of the
marketing strategies, the scope of this agreement is reasonable and not too
broad.

 

d.                                      This agreement is not oppressive to
Buerge in that he has skills which are easily marketed in the banking industry
or the insurance industry outside the geographic limitations imposed by this
agreement and he has been highly compensated for agreeing not to compete in the
specified area for a reasonable period of time.

 

14.                                 The parties acknowledge by their signatures
below that the facts stipulated to in paragraph 13 above are true and correct
based upon their independent evaluation and knowledge and are voluntarily made.

 

 

Team Financial, Inc.

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

Robert J. Weatherbie,

 

 

Chairman and Chief Executive

 

 

Officer

 

 

 

 

 

BUERGE

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

Robin Buerge

 

8

--------------------------------------------------------------------------------